[loanagreement001.jpg]
Execution Version CUSIP: 37959UAB2 $300,000,000 364-DAY TERM LOAN AGREEMENT
Dated as of April 9, 2020 among GLOBE LIFE INC., as the Borrower, THE LENDERS
PARTY HERETO, BANK OF AMERICA, N.A., as Administrative Agent, REGIONS BANK, and
U.S. BANK NATIONAL ASSOCIATION as Co-Syndication Agents
_________________________ BofA SECURITIES, INC., REGIONS CAPITAL MARKETS, a
division of REGIONS BANK, and U.S. BANK NATIONAL ASSOCIATION as Joint Lead
Arrangers and Joint Book Runners 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement002.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
....................................................... 1 1.01 Defined Terms
.......................................................................................................
1 1.02 Other Interpretive Provisions
...............................................................................
22 1.03 Accounting Terms.
...............................................................................................
23 1.04 Rounding
..............................................................................................................
24 1.05 Times of
Day........................................................................................................
24 1.06 [Reserved].
...........................................................................................................
24 1.07 Divisions
..............................................................................................................
24 1.08 Rates
.....................................................................................................................
24 ARTICLE II THE COMMITMENTS AND BORROWINGS
.................................................... 24 2.01 Loans
....................................................................................................................
24 2.02 Borrowings, Conversions and Continuations of Loans.
...................................... 25 2.03 [Reserved].
...........................................................................................................
26 2.04 [Reserved].
...........................................................................................................
26 2.05 Prepayments.
........................................................................................................
26 2.06 Termination or Reduction of Commitments
........................................................ 26 2.07 Repayment of
Loans
............................................................................................
27 2.08
Interest..................................................................................................................
27 2.09 Fees
......................................................................................................................
28 2.10 Computation of Interest and Fees
........................................................................ 28 2.11
Evidence of
Debt..................................................................................................
28 2.12 Payments Generally; Administrative Agent’s Clawback.
................................... 29 2.13 Sharing of Payments by Lenders
......................................................................... 30
2.14 [Reserved].
...........................................................................................................
31 2.15 Defaulting
Lenders...............................................................................................
31 2.16 [Reserved].
...........................................................................................................
32 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
........................................ 33 3.01 Taxes.
...................................................................................................................
33 3.02 Illegality
...............................................................................................................
37 3.03 Inability to Determine Rates
................................................................................
37 3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
......................................... 40 3.05 Compensation for Losses
.....................................................................................
41 3.06 Mitigation Obligations; Replacement of Lenders.
............................................... 42 3.07 Survival
................................................................................................................
42 ARTICLE IV CONDITIONS PRECEDENT TO BORROWINGS
............................................ 42 4.01 Conditions of Effective
Date
...............................................................................
42 4.02 Conditions to all Borrowings
...............................................................................
44 ARTICLE V REPRESENTATIONS AND WARRANTIES
...................................................... 45 i 12992164v5
27112.00011



--------------------------------------------------------------------------------



 
[loanagreement003.jpg]
5.01 Existence, Qualification and Power; Compliance with Laws
.............................. 45 5.02 Authorization; No Contravention
........................................................................ 45 5.03
Governmental Authorization; Other
Consents..................................................... 46 5.04 Binding
Effect
......................................................................................................
46 5.05 Financial Statements; No Material Adverse Effect.
............................................ 46 5.06 Litigation
..............................................................................................................
46 5.07 No Default
............................................................................................................
46 5.08 Ownership of Property; Liens
..............................................................................
47 5.09 Environmental Compliance
.................................................................................
47 5.10 Insurance
..............................................................................................................
47 5.11 Taxes
....................................................................................................................
47 5.12 ERISA Compliance.
.............................................................................................
47 5.13 Subsidiaries; Equity Interests
...............................................................................
48 5.14 Margin Regulations; Investment Company Act.
................................................. 48 5.15 Disclosure
............................................................................................................
48 5.16 Compliance with Laws
........................................................................................
49 5.17 Intellectual Property; Licenses, Etc
..................................................................... 49 5.18
Solvent
.................................................................................................................
49 5.19 Insurance Licenses
...............................................................................................
49 5.20 [Reserved].
...........................................................................................................
49 5.21 [Reserved].
...........................................................................................................
49 5.22 [Reserved].
...........................................................................................................
49 5.23 OFAC; Anti-Corruptions
Laws............................................................................
50 5.24 Covered Entities
...................................................................................................
50 ARTICLE VI AFFIRMATIVE COVENANTS
.......................................................................... 50
6.01 Financial Statements
............................................................................................
50 6.02 Certificates; Other Information
............................................................................ 51
6.03 Notices
.................................................................................................................
53 6.04 Payment of
Obligations........................................................................................
54 6.05 Preservation of Existence, Etc
............................................................................. 54
6.06 Maintenance of Properties
...................................................................................
54 6.07 Maintenance of Insurance
....................................................................................
54 6.08 Compliance with Laws
........................................................................................
55 6.09 Books and Records
..............................................................................................
55 6.10 Inspection Rights
.................................................................................................
55 6.11 Use of
Proceeds....................................................................................................
55 6.12 Further
Assurances...............................................................................................
55 6.13 [Reserved]
............................................................................................................
55 6.14 Conduct of Insurance Business
............................................................................ 55
6.15 Anti-Corruption Laws; Sanctions
........................................................................ 56
ARTICLE VII NEGATIVE COVENANTS
................................................................................
56 7.01 Liens
.....................................................................................................................
56 7.02 Acquisitions
.........................................................................................................
56 7.03 [Reserved].
...........................................................................................................
56 7.04 Fundamental Changes
..........................................................................................
56 ii 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement004.jpg]
7.05
Dispositions..........................................................................................................
56 7.06 Sale and Leaseback
..............................................................................................
56 7.07 Change in Nature of Business
..............................................................................
56 7.08 Transactions with Affiliates
.................................................................................
57 7.09 [Reserved].
...........................................................................................................
57 7.10 Use of
Proceeds....................................................................................................
57 7.11 Financial Covenants.
............................................................................................
57 7.12 Preferred Securities
..............................................................................................
57 7.13 Sanctions
..............................................................................................................
57 7.14 Anti-Corruption Laws
..........................................................................................
58 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
.................................................... 58 8.01 Events of Default
.................................................................................................
58 8.02 Remedies Upon Event of Default
........................................................................ 60 8.03
Application of
Funds............................................................................................
61 ARTICLE IX ADMINISTRATIVE AGENT
..............................................................................
61 9.01 Appointment and Authority.
................................................................................
61 9.02 Rights as a Lender
................................................................................................
62 9.03 Exculpatory Provisions
........................................................................................
62 9.04 Reliance by Administrative Agent
....................................................................... 63 9.05
Delegation of Duties
............................................................................................
63 9.06 Resignation of Administrative Agent
.................................................................. 63 9.07
Non-Reliance on Administrative Agent and Other Lenders
................................ 64 9.08 No Other Duties, Etc
............................................................................................
65 9.09 Administrative Agent May File Proofs of Claim
................................................. 65 9.10 No Other Duties, etc
............................................................................................
66 9.11 Certain ERISA Matters.
.......................................................................................
66 ARTICLE X MISCELLANEOUS
..............................................................................................
67 10.01 Amendments, Etc
.................................................................................................
67 10.02 Notices; Effectiveness; Electronic Communication.
........................................... 68 10.03 No Waiver; Cumulative
Remedies; Enforcement................................................ 70 10.04
Expenses; Indemnity; Damage Waiver.
............................................................... 71 10.05
Payments Set
Aside..............................................................................................
73 10.06 Successors and Assigns; Participations.
.............................................................. 73 10.07
Confidentiality
.....................................................................................................
77 10.08 Right of
Setoff......................................................................................................
78 10.09 Interest Rate Limitation
.......................................................................................
78 10.10 Counterparts; Integration; Effectiveness
.............................................................. 78 10.11 Survival
of Representations and Warranties
........................................................ 80 10.12 Severability
..........................................................................................................
80 10.13 Replacement of Lenders
......................................................................................
80 10.14 Governing Law; Jurisdiction; Etc.
....................................................................... 81 10.15
Waiver of Jury Trial
.............................................................................................
82 10.16 Exceptions to Covenants
......................................................................................
82 iii 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement005.jpg]
10.17 No Strict Construction
.........................................................................................
82 10.18 USA PATRIOT Act Notice
.................................................................................
82 10.19 No Advisory or Fiduciary Responsibility
............................................................ 83 10.20 ENTIRE
AGREEMENT
......................................................................................
83 10.21 [Reserved].
...........................................................................................................
83 10.22 Acknowledgment and Consent to Bail-In of Affected Financial
Institutions...... 83 10.23 Acknowledgement Regarding Any Supported QFCs
.......................................... 84 iv 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement006.jpg]
SCHEDULES 1.01 [Reserved] 2.01 Commitments and Applicable Percentages 2.03
[Reserved] 5.05 Supplement to Interim Financial Statements 5.06 Existing
Litigation 5.13 Subsidiaries and Other Equity Investments 5.19 Insurance
Licenses 10.02 Administrative Agent’s Office, Certain Addresses for Notices
EXHIBITS Form of A Assignment and Assumption B Compliance Certificate C Loan
Notice D Note E [Reserved] F [Reserved] G [Reserved] H [Reserved] I Tax
Compliance Certificates v 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement007.jpg]
364-DAY TERM LOAN AGREEMENT This 364-DAY TERM LOAN AGREEMENT (“Agreement”) is
entered into as of April 9, 2020, among each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), BANK OF
AMERICA, N.A., as Administrative Agent, and GLOBE LIFE INC., a Delaware
corporation (the “Borrower”). The Borrower has requested, and subject to the
terms and conditions set forth in this Agreement, the Administrative Agent and
the Lenders have agreed to extend, certain credit facilities to the Borrower. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND
ACCOUNTING TERMS 1.01 Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below: “Acquisition” means the
acquisition by any Person of (a) a majority of the Equity Interests of another
Person, (b) all or substantially all of the assets of another Person or (c) all
or substantially all of a line of business of another Person, in each case (i)
whether or not involving a merger or a consolidation with such other Person and
(ii) whether in one transaction or a series of related transactions.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders. “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Administrative Agent. “Affected
Financial Institution” means (a) any EEA Financial Institution or (b) any UK
Financial Institution. “Affiliate” means, with respect to any Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified, and in
any event shall include (a) any officer, director or general partner of such
Person and (b) any Person, or Affiliate of such Person that, directly or
indirectly, beneficially owns 10% or more of the voting Equity Interests of the
Person specified. “Agreement” means this Credit Agreement. “AIL” means American
Income Life Insurance Company, an Indiana insurance company. 12992164v5
27112.00011



--------------------------------------------------------------------------------



 
[loanagreement008.jpg]
“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation, which statement shall
be in the form required by such Insurance Subsidiary’s jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements recommended by the NAIC to be used for filing annual statutory
financial statements and shall contain the type of information recommended by
the NAIC to be disclosed therein, together with all exhibits or schedules filed
therewith. “Applicable Law” means in respect of any Person, all provisions of
Laws applicable to such Person, and all orders and decrees of all courts and
determinations of arbitrators applicable to such Person. “Applicable Percentage”
means, with respect to any Lender at any time, the percentage (carried out to
the ninth decimal place) of the Facility represented by (i) at any time during
the Availability Period, such Lender’s Commitment at such time plus the
Outstanding Amount of such Lender’s Loans at such time and (ii) thereafter, the
Outstanding Amount of such Lender’s Loans at such time. If the Commitment of
each Lender to make Loans has been terminated pursuant to Section 8.02 or if the
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable. “Applicable Rate” means the following
percentages per annum, based upon the Debt Rating set forth below: Applicable
Rate Pricing Debt Ratings Eurodollar Base Rate Ticking All-In Level S&P/Moody’s
Rate Fee Drawn 1 ≥A/A2 1.50% 0.50% 0.20% 1.50% 2 A-/A3 1.625% 0.625% 0.25%
1.625% 3 ≤BBB+/Baa1 1.75% 0.75% 0.30% 1.75% “Debt Rating” means, as of any date
of determination, the rating as determined by either S&P or Moody’s
(collectively, the “Debt Ratings”) of the Borrower’s non-credit- enhanced,
senior unsecured long-term debt; provided that if a different Debt Rating is
issued by each of the foregoing rating agencies, then the higher of such Debt
Ratings shall apply (with the Debt Rating for Pricing Level 1 being the highest
and the Debt Rating for Pricing Level 3 being the lowest), unless there is a
split in Debt Ratings of more than one level, in which case the Pricing Level
that is one level lower than the Pricing Level of the higher Debt Rating shall
apply. If at any time the Borrower has a Debt Rating from either Moody’s or S&P
but not from both Moody’s and S&P, then the Pricing Level shall be based on the
single available Debt Rating. If at any time the Borrower does not have a Debt
Rating from Moody’s and does not have a Debt Rating from S&P, then Pricing Level
3 shall apply. If at any time Pricing Level 3 is applicable pursuant to the
preceding 2 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement009.jpg]
sentence, the Lenders will, at the request of the Borrower, enter into good
faith negotiations with the Borrower regarding amending this definition to refer
to debt or corporate credit ratings provided by one or more mutually
satisfactory alternate debt or corporate credit rating providers. Initially, the
Applicable Rate shall be determined based upon the Debt Rating specified in the
certificate delivered pursuant to Section 4.01(a)(viii). Thereafter, each change
in the Applicable Rate resulting from a publicly announced change in the Debt
Rating shall be effective during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change. “Approved Fund” means any Fund that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee with the consent of any party whose consent is required
by Section 10.06(b), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, in respect of any capital or
finance lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2019,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto. “Availability Period” means the period from and
including the Effective Date to the earliest of (i) July 8, 2020, (ii) the date
of termination of the aggregate Commitment pursuant to Section 2.06, and (c) the
date of termination of the Commitment of each Lender pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution. “Bail-In Legislation” means (a) with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law,
regulation rule or requirement for such EEA Member Country from time to time
which is described in the EU Bail-In Legislation Schedule and (b) with respect
to the United Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended
from time to time) and any other law, regulation or rule applicable in the
United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their affiliates (other than
through liquidation, administration or other insolvency proceedings). “Bank of
America” means Bank of America, N.A. and its successors. “Base Rate” means, as
of any date of determination, a fluctuating rate of interest per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Rate for 3 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement010.jpg]
such day plus 0.50% and (c) the Eurodollar Rate for such day plus 1.00%;
provided, however, that in no event shall the Base Rate as of any date of
determination be less than 1.0%. If the Base Rate is being used as an alternate
rate of interest pursuant to Section 3.03, then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above. “Base Rate Loan” means a Loan that bears interest based on
the Base Rate. “Beneficial Ownership Certification” means a certification
regarding beneficial ownership as required by the Beneficial Ownership
Regulation. “Beneficial Ownership Regulation” means 31 CFR § 1010.230. “Benefit
Plan” means any of (a) an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, (b) a “plan” as defined in and subject to Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”. “Borrower”
has the meaning specified in the introductory paragraph hereto. “Borrower
Materials” has the meaning specified in Section 6.02. “Borrowing” means a
borrowing consisting of simultaneous Loans of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01. “Business Day” means (a) except as set forth
in clause (b) below, any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of North Carolina, the State of New
York or is a day on which banking institutions located in such states are
authorized or required by law or other governmental action to close, and (b)
with respect to all notices, determinations, fundings and payments in connection
with the Eurodollar Rate or any Eurodollar Rate Loans, any day that is a
Business Day described in clause (a) above and that is also a day for trading by
and between banks in Dollar deposits in the London interbank market. “Change in
Law” means the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented . 4 12992164v5
27112.00011



--------------------------------------------------------------------------------



 
[loanagreement011.jpg]
“Change of Control” means an event or series of events by which: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 20%
or more of the Equity Interests of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such Equity Interests that such
person or group has the right to acquire pursuant to any option right); or (b)
any “Change of Control” as defined in any Indebtedness of the Borrower or any of
its Subsidiaries having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $10,000,000
shall occur. “Code” means the Internal Revenue Code of 1986, and the rules and
regulations promulgated thereunder. “Commitment” means, as to each Lender, its
obligation to make Loans to the Borrower pursuant to Section 2.01 in a principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. “Compliance Certificate” means a
certificate substantially in the form of Exhibit B. “Connection Income Taxes”
means Other Connection Taxes that are imposed on or measured by net income
(however denominated) or that are franchise Taxes or branch profits Taxes.
“Consolidated Capitalization” means, at any date of determination, the sum of
(a) Consolidated Net Worth as at such date, plus (b) Consolidated Indebtedness
as at such date, plus (c) Subordinated Debt not to exceed 15% of Consolidated
Capitalization. “Consolidated Indebtedness” means the Indebtedness of the
Borrower and its Subsidiaries (excluding any obligations in respect of
Subordinated Debt not to exceed 15% of Consolidated Capitalization) determined
on a consolidated basis in accordance with GAAP. “Consolidated Net Income”
means, for any period of calculation, the net income of the Borrower and its
Subsidiaries calculated on a consolidated basis in accordance with GAAP.
“Consolidated Net Worth” means, at any date of determination, the amount of
consolidated common and preferred shareholders’ equity of the Borrower and its
Subsidiaries, determined as at such date in accordance with GAAP; provided,
however, that the effect of the application of FASB 5 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement012.jpg]
ASC 320 (formerly known as FAS 115) shall be excluded when computing
Consolidated Net Worth. “Contractual Obligation” means, as to any Person, any
provision of any security issued by such Person or of any agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound. “Control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
“Co-Syndication Agents” means, collectively, Regions Bank and U.S. Bank National
Association. “Covered Entity” has the meaning specified in Section 10.23(b).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally. “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default. “Default Rate” means an interest rate equal to (a)
the Base Rate plus (b) the Applicable Rate, if any, applicable to Base Rate
Loans plus (c) 2% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum. “Defaulting Lender” means, subject to Section 2.15(g), any
Lender that (a) has failed to (i) fund all or any portion of the Loans within
two Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any Lender
any other amount required to be paid by it hereunder within two Business Days of
the date when due, (b) has notified the Borrower the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written 6 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement013.jpg]
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.15(g)) upon delivery of written notice of such determination to the Borrower
and each Lender. “Designated Jurisdiction” means any country or territory to the
extent that such country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. “Dividends” means any dividend or other distribution
(whether in cash, securities or other property) with respect to any capital
stock or other Equity Interest of the Borrower or any Subsidiary. “Dollar” and
“$” mean lawful money of the United States. “EEA Financial Institution” means
(a) any credit institution or investment firm established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any financial
institution established in an EEA Member Country which is a Subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent; “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Effective Date” means the first date all the conditions
precedent in Section 4.01 are satisfied or waived in accordance with Section
10.01. 7 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement014.jpg]
“Engagement Letter” means the engagement letter, dated as of April 9, 2020,
between Bank of America, BofA Securities, Inc. and the Borrower. “Environmental
Laws” means any and all federal, state, local, and foreign statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems. “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing. “Equity Interests” means, with respect to any Person, all of the
shares of capital stock of (or other ownership or profit interests, other than a
net profits based bonus program, in) such Person, all of the warrants, options
or other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination. “ERISA” means
the Employee Retirement Income Security Act of 1974. “ERISA Affiliate” means any
trade or business (whether or not incorporated) under common control with the
Borrower within the meaning of Section 414(b) or (c) of the Code (and Sections
414(m) and (o) of the Code for purposes of provisions relating to Section 412 or
430 of the Code). “ERISA Event” means (a) a Reportable Event with respect to a
Pension Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Sections 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability 8 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement015.jpg]
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. “Eurodollar Rate” means: (a) for any Interest Period with
respect to a Eurodollar Rate Loan, the rate per annum equal to the London
Interbank Offered Rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for Dollars for a
period equal in length to such Interest Period (“LIBOR”) as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; (b) for any interest calculation with respect to a Base
Rate Loan on any date, the rate per annum equal to LIBOR, at or about 11:00
a.m., London time determined two London Banking Days prior to such date for
Dollar deposits with a term of one month commencing that day; and (c) if the
Eurodollar Rate shall be less than 1.0%, such rate shall be deemed 1.0% for
purposes of this Agreement. “Eurodollar Rate Loan” means a Loan that bears
interest at a rate based on the Eurodollar Rate. “Event of Default” has the
meaning specified in Section 8.01. “Excluded Taxes” means any of the following
Taxes imposed on or with respect to any Recipient or required to be withheld or
deducted from a payment to a Recipient, (a) Taxes imposed on or measured by net
income (however denominated), franchise Taxes, and branch profits Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, United States federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(g) and (d)
any United States federal withholding Taxes imposed under FATCA. 9 12992164v5
27112.00011



--------------------------------------------------------------------------------



 
[loanagreement016.jpg]
“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of May 17, 2016, among the Borrower, TMK Re, Ltd.,
certain lenders from time to time party thereto and Wells Fargo Bank, National
Association, as administrative agent. “Facility” means the term loan facility
established pursuant to Article II hereof. “FATCA” means Sections 1471 through
1474 of the Code, as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any intergovernmental agreement, treaty or convention among Governmental
Authorities entered into in connection with the implementation of the foregoing.
“FDIC” means the Federal Deposit Insurance Corporation. “Federal Funds Rate”
means, for any day, the rate per annum calculated by the Federal Reserve Bank of
New York based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate; provided that if the Federal Funds Rate as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement. “Foreign Lender” means (a) if the Borrower is a U.S.
Person, a Lender that is not a U.S. Person, and (b) if the Borrower is not a
U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction. “FRB”
means the Board of Governors of the Federal Reserve System of the United States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied. “Governmental Authority” means
the government of the United States or any other nation, or of any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to 10 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement017.jpg]
government (including any supra-national bodies such as the European Union or
the European Central Bank). “Guarantee” means, as to any Person, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Hazardous Materials” means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law. “Highest Lawful Rate” means at the particular
time in question the maximum rate of interest which, under Applicable Law, any
Lender is then permitted to charge on the Obligations. If the maximum rate of
interest which, under Applicable Law, any Lender is permitted to charge on the
Obligations shall change after the date hereof, the Highest Lawful Rate shall be
automatically increased or decreased, as the case may be, from time to time as
of the effective time of each change in the Highest Lawful Rate without notice
to the Borrower. “Impacted Loans” has the meaning specified in Section 3.03(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; 11 12992164v5
27112.00011



--------------------------------------------------------------------------------



 
[loanagreement018.jpg]
(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (c) net obligations of such
Person under any Swap Contract (computed as set forth below); (d) all
obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than sixty (60) days after the date on
which such trade account payable was created); (e) indebtedness (excluding
prepaid interest thereon) secured by a Lien on property owned or being purchased
by such Person (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse; (f) capital or finance leases
and Synthetic Lease Obligations (computed as set forth below); (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and (h) all Guarantees of such Person in respect of any of the
foregoing. For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital or finance lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. “Indemnified Taxes” means (a)
Taxes, other than Excluded Taxes, imposed on or with respect to any payment made
by or on account of any obligation of the Borrower under any Loan Document and
(b) to the extent not otherwise described in clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b). “Information” has
the meaning specified in Section 10.07. “Insurance Subsidiary” means any
Subsidiary of the Borrower which is engaged in the life, health or accident
insurance business. “Interest Payment Date” means, (a) as to any Loan other than
a Base Rate Loan, the last day of each Interest Period applicable to such Loan
and the Maturity Date; provided, however, that if any Interest Period for a
Eurodollar Rate Loan exceeds three months, the respective dates that 12
12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement019.jpg]
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Maturity Date. “Interest
Period” means, as to each Eurodollar Rate Loan, the period commencing on the
date such Eurodollar Rate Loan is disbursed or converted to or continued as a
Eurodollar Rate Loan and ending on the date one (1), two (2), three (3), or six
(6) months thereafter, in each case as selected by the Borrower in its Loan
Notice and subject to availability; provided that: (a) the Interest Period shall
commence on the date of advance of or conversion to any Eurodollar Rate Loan
and, in the case of immediately successive Interest Periods, each successive
Interest Period shall commence on the date on which the immediately preceding
Interest Period expires; (b) if any Interest Period would otherwise expire on a
day that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided that if any Interest Period with respect to a
Eurodollar Rate Loan would otherwise expire on a day that is not a Business Day
but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the immediately preceding Business
Day; (c) any Interest Period with respect to a Eurodollar Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period; (d) no Interest Period shall extend beyond the
Maturity Date. “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of capital stock or other securities of another Person, (b)
a loan, advance or capital contribution to, Guarantee or assumption of debt of,
or purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. “IP Rights” has the meaning
specified in Section 5.17. “IRS” means the United States Internal Revenue
Service. “Joint Arrangers” means BofA Securities, Inc., Regions Capital Markets,
a division of Regions Bank and U.S. Bank National Association in their capacity
as joint lead arrangers and joint book runners. “Junior Subordinated Debentures”
means the 5.875% Junior Subordinated Debentures due 2052 of the Borrower in the
principal amount of $125,000,000. 13 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement020.jpg]
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law. “Lender” has the meaning
specified in the introductory paragraph hereto. “Lending Office” means, as to
any Lender, the office or offices of such Lender described as such in such
Lender’s Administrative Questionnaire, or such other office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent,
which office may include any Affiliate of such Lender or any domestic or foreign
branch of such Lender or such Affiliate. Unless the context otherwise requires
each reference to a Lender shall include its applicable Lending Office. “LIBOR”
has the meaning specified in the definition of Eurodollar Rate. “LIBOR Screen
Rate” means the LIBOR quote on the applicable screen page the Administrative
Agent designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time). “LIBOR Successor Rate” has the meaning specified in Section
3.03(c). “LIBOR Successor Rate Conforming Changes” means, with respect to any
proposed LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of the Administrative Agent, to reflect
the adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement). “License” means any license, certificate of authority, permit or
other authorization which is required to be obtained from a Governmental
Authority in connection with the operation, ownership or transaction of
insurance business. “Lien” means any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing, but
excluding (a) liens for taxes not yet due or which are 14 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement021.jpg]
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP, (b) carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like liens arising the ordinary
course of business which are not overdue for a period of more than thirty (30)
days or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person, (c) pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any lien imposed by
ERISA, (d) deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business, and
(e) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person). “Listed Money Market Fund” means a money
market fund that complies with the criteria set forth in Securities and Exchange
Commission Rule 2a-7 under the Investment Company Act of 1940 and is rated AAA
by S&P and Aaa by Moody’s. “LNLIC” means Liberty National Life Insurance
Company, a Nebraska insurance company. “Loan” means any term loan made to the
Borrower pursuant to Section 2.01 and all such term loans collectively as the
context requires. “Loan Documents” means this Agreement, each Note, each
Compliance Certificate, each Loan Notice and each amendment to any of the
foregoing. “Loan Notice” means a notice of (a) a Borrowing, or (b) a conversion
of Loans from one Type to the other, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit C. “London Banking Day”
means any day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank Eurodollar market. “Material Adverse Effect” means
(a) a material adverse change in, or a material adverse effect upon, the
operations, business, properties, liabilities (actual or contingent), condition
(financial or otherwise) or prospects of the Borrower, or the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Borrower to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of any Loan Document to which it
is a party. “Maturity Date” means April 8, 2021 or, if such day is not a
Business Day, the immediately preceding Business Day. “Moody’s” means Moody’s
Investors Service, Inc. and any successor thereto. 15 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement022.jpg]
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions. “NAIC” means the National
Association of Insurance Commissioners or any successor thereto, or in lieu
thereof, any other association, agency or other organization performing
advisory, coordination or other like functions among insurance departments,
insurance commissions and similar Governmental Authorities of the various states
of the United States of America toward the promotion of uniformity in the
practices of such Governmental Authorities. “NAIC Approved Bank” means any bank
listed on the most current list of banks approved by the Securities Valuation
Office of the NAIC and acting through the branch so listed. “Net Proceeds”
means, with respect to the sale or issuance by the Borrower or any of its
Subsidiaries to any Person (other than to the Borrower or a Wholly-Owned
Subsidiary) of any Equity Interests, including any conversion of debt securities
into Equity Interests, the excess of (a) the gross proceeds from such sale,
issuance, or conversion over (b) all reasonable and customary underwriting
commissions and legal, investment banking, brokerage and accounting and other
professional fees and disbursements actually incurred in connection with each
such sale, issuance or conversion. “Notes” means a promissory note made by the
Borrower in favor of a Lender evidencing Loans made by such Lender,
substantially in the form of Exhibit D. “Obligations” means all advances to, and
debts, liabilities, obligations, covenants and duties of, the Borrower arising
under any Loan Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. “OFAC” means the Office of Foreign
Assets Control of the United States Department of the Treasury. “Organization
Documents” means, (a) with respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity. “Other Connection Taxes” means, with respect to any
Recipient, Taxes imposed as a result of a present or former connection between
such Recipient and the jurisdiction imposing such Tax 16 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement023.jpg]
(other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document). “Other Taxes” means all present or
future stamp, court, documentary, intangible, recording, filing or similar Taxes
that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 10.13).
“Outstanding Amount” means the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Loans
occurring on such date. “Participant” has the meaning specified in Section
10.06(d). “Participant Register” has the meaning specified in Section 10.06(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)). “PBGC” means the Pension Benefit Guaranty
Corporation. “Pension Act” means the Pension Protection Act of 2006. “Pension
Funding Rules” means the rules of the Code and ERISA regarding minimum required
contributions (including any installment payment thereof) to Pension Plans and
set forth in, with respect to plan years ending prior to the effective date of
the Pension Act, Section 412 of the Code and Section 302 of ERISA, each as in
effect prior to the Pension Act and, thereafter, Section 412, 430, 431, 432 and
436 of the Code and Sections 302, 303, 304 and 305 of ERISA. “Pension Plan”
means any “employee pension benefit plan” (as such term is defined in Section
3(2) of ERISA), other than a Multiemployer Plan, that is subject to Title IV of
ERISA and is sponsored or maintained by the Borrower or any ERISA Affiliate or
to which the Borrower or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years. “Permitted Acquisition” means the
Acquisition of any Person which has been approved and recommended by the board
of directors (or the functional equivalent thereof) of the Person being
acquired. “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity. “Plan” means any “employee benefit plan” (as such
term is defined in Section 3(3) of ERISA) established by the Borrower or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate. 17 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement024.jpg]
“Platform” has the meaning specified in Section 6.02. “Preferred Securities”
means any trust preferred securities issued in connection with any Subordinated
Debt. “Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Bank of America as its prime rate. Each change in
the Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Bank of America as its prime rate is an index or base rate
and shall not necessarily be its lowest or best rate charged to its customers or
other banks. “Property” means any interest of the Borrower or any Subsidiary in
any kind or property or asset, whether real, personal or mixed, or tangible or
intangible. “PTE” means a prohibited transaction class exemption issued by the
U.S. Department of Labor, as any such exemption may be amended from time to
time. “Public Lender” has the meaning specified in Section 6.02. “Quarterly
Statement” means the quarterly statutory financial statement of any Insurance
Subsidiary required to be filed with the insurance commissioner (or similar
authority) of its jurisdiction of incorporation, which statement shall be in the
form required by such Insurance Subsidiary’s jurisdiction of incorporation or,
if no specific form is so required, in the form of financial statements
recommended by the NAIC to be used for filing quarterly statutory financial
statements and shall contain the type of information recommended by the NAIC to
be disclosed therein, together with all exhibits or schedules filed therewith.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable. “Register” has the meaning specified in Section 10.06(c). “Related
Parties” means, with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates. “Relevant Governmental Body” means the Federal
Reserve Board and/or the Federal Reserve Bank of New York, or a committee
officially endorsed or convened by the Federal Reserve Board and/or the Federal
Reserve Bank of New York for the purpose of recommending a benchmark rate to
replace LIBOR in loan agreements similar to this Agreement. “Reportable Event”
means any of the events set forth in Section 4043(c) of ERISA, other than events
for which the 30 day notice period has been waived. “Request for Borrowing”
means, with respect to a Borrowing or conversion of Loans, a Loan Notice.
“Required Lenders” means, as of any date of determination, two or more Lenders
holding more than 50% of the Total Credit Exposures of all Lenders; provided
that the Total Credit 18 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement025.jpg]
Exposure of any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders. “Resolution Authority” means an EEA
Resolution Authority or, with respect to any UK Financial Institution, a UK
Resolution Authority. “Responsible Officer” means the chief executive officers,
president, chief financial officer, chief investment officer or treasurer of the
Borrower. Any document delivered hereunder that is signed by a Responsible
Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower. “S&P” means Standard & Poor’s Financial
Services LLC, a subsidiary of S&P Global Inc., and any successor thereto.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority. “Scheduled Unavailability Date” has the meaning specified
in Section 3.03(c). “SAP” means, with respect to any Insurance Subsidiary, the
statutory accounting practices prescribed or permitted by the insurance
commissioner (or other similar authority) as of the date hereof in the
jurisdiction of incorporation of such Insurance Subsidiary for the preparation
of annual statements and other financial reports by insurance companies of the
same type as such Insurance Subsidiary. “SEC” means the Securities and Exchange
Commission, or any Governmental Authority succeeding to any of its principal
functions. “Significant Insurance Subsidiary” means any Significant Subsidiary
which is an Insurance Subsidiary, and shall in any event include Globe Life And
Accident Insurance Company, a Nebraska insurance company, LNLIC, United American
Insurance Company, a Nebraska insurance company, and AIL. “Significant
Subsidiary” of a Person means a “significant subsidiary” as defined in Rule 1-
02(v) of Regulation S-X of the Securities and Exchange Commission (17 CFR Part
210). Unless otherwise expressly provided, all references herein to a
“Significant Subsidiary” shall mean a Significant Subsidiary of the Borrower.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR. 19 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement026.jpg]
“Solvent” means, with respect to any Person, as of any date of determination,
that the fair value of the assets of such Person (at fair valuation) is, on the
date of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date, that
the present fair saleable value of the assets of such Person will, as of such
date, be greater than the amount that will be required to pay the probable
liability of such Person on its debts as such debts become absolute and matured,
and that, as of such date, such Person will be able to pay all liabilities of
such Person as such liabilities mature and such Person does not have
unreasonably small capital with which to carry on its business. In computing the
amount of contingent or unliquidated liabilities at any time, such liabilities
will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person acting in good faith.
“Subordinated Debt” means, collectively, (i) the Junior Subordinated Debentures
and (ii) any other unsecured indebtedness of the Borrower (and not a Subsidiary)
which is subordinated by its terms to the prior payment in full of the
Obligations evidenced by this Agreement in a manner no less favorable to the
Lenders than the Junior Subordinated Debentures and which contain covenants that
are not less favorable to the Borrower than those contained in the Junior
Subordinated Debentures. “Subsidiary” of a Person means a corporation,
partnership, joint venture, limited liability company or other business entity
of which more than 50% of the Equity Interests having ordinary voting power for
the election of directors or other governing body (other than Equity Interests
having such power only by reason of the happening of a contingency) are at the
time beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (a) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the month in which such
determination is made, or (b) is responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause (a)
above. “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such 20 12992164v5
27112.00011



--------------------------------------------------------------------------------



 
[loanagreement027.jpg]
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement. “Swap
Obligations” means any and all obligations owed by the Borrower to any Lender or
any Affiliate of any Lender in respect of a Swap Contract. “Swap Termination
Value” means, in respect of any one or more Swap Contracts, after taking into
account the effect of any legally enforceable netting agreement relating to such
Swap Contracts, (a) for any date on or after the date such Swap Contracts have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender). “Synthetic Lease
Obligation” means the monetary obligation of a Person under (a) a so- called
synthetic, off-balance sheet or tax retention lease, or (b) an agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment). “Taxes” means all present or future taxes,
levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, fines, additions to tax or penalties
applicable thereto. “Term SOFR” means the forward-looking term rate based on
SOFR that has been selected or recommended by the Relevant Governmental Body.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Total Outstandings of such Lender at such time. “Total
Outstandings” means the aggregate Outstanding Amount of all Loans. “Type” means,
with respect to a Loan, its character as a Base Rate Loan or a Eurodollar Rate
Loan. “UK Financial Institution” means any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms. “UK Resolution Authority” means the Bank of
England or any other public administrative authority having responsibility for
the resolution of any UK Financial Institution. “United States” and “U.S.” mean
the United States of America. 21 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement028.jpg]
“U.S. Government Debt Securities” means direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States). “U.S. Person” means
any Person that is a “United States person” as defined in Section 7701(a)(30) of
the Code. “U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 3.01(g). “Wholly-Owned Subsidiary” when used to determine the
relationship of a Subsidiary to a Person, means a Subsidiary all of the issued
and outstanding Equity Interests (other than directors’ qualifying shares) of
which shall at the time be owned by such Person or one or more of such Person’s
Wholly-Owned Subsidiaries or by such Person and one or more of such Person’s
Wholly- Owned Subsidiaries. “Withholding Agent” means the Borrower and the
Administrative Agent. “Write-Down and Conversion Powers” means, (a) with respect
to any EEA Resolution Authority, the write-down and conversion powers of such
EEA Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers. 1.02 Other Interpretive Provisions. With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document: (a) The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and 22 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement029.jpg]
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law, rule or regulation shall, unless otherwise specified, refer to such
law, rule or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. (b) In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including.”
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document. (d) For purposes of Section 8.01(b), a
breach of a financial covenant contained in Section 7.11 shall be deemed to have
occurred as of any date of determination thereof by the Administrative Agent or
as of the last day of any specified measuring period, regardless of when the
financial statements reflecting such breach are delivered to the Administrative
Agent and the Lenders. 1.03 Accounting Terms. (a) Generally. All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP or SAP, as the case may be, applied
on a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. (b) Changes in GAAP or SAP. If at
any time any change in GAAP or SAP, as the case may be, would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP or SAP, as the case may be, (subject to the
approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP or
SAP, as the case may be, prior to such change therein and (ii) the Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP or SAP,
as the case may be. Notwithstanding the foregoing, for purposes of financial
covenant calculations under Section 7.11, 23 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement030.jpg]
Indebtedness (including Subordinated Debt accorded equity treatment) shall be
calculated without giving effect to The Financial Accounting Standards Board
Accounting Standards Codification 825. 1.04 Rounding. Any financial ratios
required to be maintained by the Borrower pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number). 1.05 Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable). 1.06
[Reserved]. 1.07 Divisions. Any reference herein to a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company, or an allocation of assets to a series of a limited
liability company (or the unwinding of such a division or allocation), as if it
were a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale, disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity). 1.08 Rates. The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate” or with respect to any rate
that is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes. ARTICLE II
THE COMMITMENTS AND BORROWINGS 2.01 Loans. Subject to the terms and conditions
set forth herein, each Lender severally agrees to make Loans to the Borrower
during the Availability Period in an aggregate amount not to exceed such
Lender’s Commitment, provided that in no event shall there be more than four
Borrowings. Each Borrowing shall be made from the several Lenders ratably in
proportion to their respective Commitments in effect on the date of such
Borrowing. Amounts borrowed under this Section 2.01 and repaid or prepaid may
not be reborrowed. Each Lender’s Commitment shall be permanently reduced by the
amount of the Loans funded by such Lender on the date of such Borrowing. Each
Lender’s unutilized Commitment shall terminate immediately and without further
action upon the termination of the Availability Period. 24 12992164v5
27112.00011



--------------------------------------------------------------------------------



 
[loanagreement031.jpg]
2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Borrowing and
each conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 11:00 a.m. (i) three (3)
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the Business Day of any Borrowing of Base
Rate Loans. Each telephonic notice by the Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of the Borrower. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $2,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Borrowing or a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. (b) Following receipt
of a Loan Notice, the Administrative Agent shall promptly notify each Lender of
the amount of its Applicable Percentage of the applicable Loans, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Borrowing, Section 4.01),
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of Bank of America with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower. (c) Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate 25 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement032.jpg]
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders. (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change. (e)
After giving effect to all Borrowings, all conversions of Loans from one Type to
the other, and all continuations of Loans as the same Type, there shall not be
more than six Interest Periods in effect with respect to the Loans. 2.03
[Reserved]. 2.04 [Reserved]. 2.05 Prepayments. (a) The Borrower may, upon notice
to the Administrative Agent, at any time or from time to time voluntarily prepay
Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(A) three (3) Business Days prior to any date of prepayment of Eurodollar Rate
Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment
of Eurodollar Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each such prepayment shall be applied
to the Loans of the Lenders in accordance with their respective Applicable
Percentages. (b) [Reserved]. (c) [Reserved]. 2.06 Termination or Reduction of
Commitments. During the Availability Period, the Borrower may, upon notice to
the Administrative Agent, terminate the Commitments, or from time to time
permanently reduce the Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five (5) Business
Days prior to the date of termination or reduction and (ii) any such partial
reduction shall be in an aggregate amount of 26 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement033.jpg]
$10,000,000 or any whole multiple of $1,000,000 in excess thereof. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Commitments. Any reduction of the Commitments
shall be applied to the Commitment of each Lender according to its Applicable
Percentage of the Commitments. All fees accrued until the effective date of any
termination of the Commitments shall be paid on the effective date of such
termination. 2.07 Repayment of Loans. Each Loan made by any Lender shall mature,
and the principal amount thereof shall be due and payable together with accrued
interest thereon, on the Maturity Date. 2.08 Interest. (a) Subject to the
provisions of subsection (b) below, (i) each Eurodollar Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the lesser of (x) the Highest Lawful Rate and (y) the
Eurodollar Rate for such Interest Period plus the Applicable Rate; and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the lesser of
(x) the Highest Lawful Rate and (y) the Base Rate plus the Applicable Rate. (i)
If any amount of principal of any Loan is not paid when due, whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
lesser of (x) the Default Rate and (y) the Highest Lawful Rate, to the fullest
extent permitted by Applicable Law. (ii) If any amount (other than principal of
any Loan) payable by the Borrower under any Loan Document is not paid when due,
whether at stated maturity, by acceleration or otherwise, then upon the request
of the Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the lesser of (x) the
Default Rate and (y) the Highest Lawful Rate, to the fullest extent permitted by
Applicable Law. (iii) Upon the request of the Required Lenders, while any Event
of Default exists, the Borrower shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the lesser of (x) the Default Rate and (y) the Highest
Lawful Rate, to the fullest extent permitted by Applicable Law. (iv) Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand. (b) Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
27 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement034.jpg]
2.09 Fees. (a) [Reserved]. (b) Ticking Fee. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a commitment fee (the “Ticking Fee”), equal to the
Applicable Rate (calculated per day) times the actual daily amount of the unused
Commitment of such Lender during Availability Period. Accrued Ticking Fees shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, as applicable, commencing with the first such date
to occur after the Effective Date, and on the date on which the Commitments
terminate. (c) Other Fees. (i) The Borrower shall pay to BofA Securities, Inc.
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Engagement Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever. 2.10 Computation of Interest and Fees. All computations of
interest for Base Rate Loans (including Base Rate Loans determined by reference
to the Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. 2.11 Evidence of Debt. (a)
The Borrowings made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Borrowings made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence 28 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement035.jpg]
of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto. (b) [Reserved]. 2.12
Payments Generally; Administrative Agent’s Clawback. (a) General. All payments
to be made by the Borrower shall be made free and clear of and without condition
or deduction for any counterclaim, defense, recoupment or setoff. All payments
by the Borrower hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment with respect to principal
and interest on Loans in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m., shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be. (b) Funding by
Lenders; Presumption by Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by 29 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement036.jpg]
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent. (c) Payments by the Borrower; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders, that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Person, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amounts owing under subsections (b) and (c) shall be
conclusive, absent manifest error. (d) Failure to Satisfy Conditions Precedent.
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Borrowing set forth in Article IV
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest. (e) Obligations of Lenders
Several. The obligations of the Lenders hereunder to make Loans and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Loan or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or to make its payment under
Section 10.04(c). (f) Funding Source. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner. 2.13 Sharing of
Payments by Lenders. If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it, resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Loans and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit 30 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement037.jpg]
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and other amounts owing them, provided that: (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest; and (ii) the
provisions of this Section shall not be construed to apply to (x) any payment
made by or on behalf of the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), and (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans, other than an assignment to the Borrower or any Subsidiary thereof (as to
which the provisions of this Section shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under Applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation. 2.14 [Reserved].
2.15 Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law: (a) Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 10.01. (b) Reallocation of Payments. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent for the account of such Defaulting Lender
pursuant to Section 10.04), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a non- interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to the Administrative Agent and the Lenders as a result of any judgment of
31 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement038.jpg]
a court of competent jurisdiction obtained by the Administrative Agent or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (i)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share and (ii)
such Loans were made at a time when the conditions set forth in Section 4.01 or
4.02, as applicable, were satisfied or waived, such payment shall be applied
solely to pay the Loans owed to all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans owed to such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.15(b) shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto. (c)
[Reserved]. (d) [Reserved]. (e) [Reserved]. (f) Certain Fees. For any period
during which such Lender is a Defaulting Lender, such Defaulting Lender shall
not be entitled to receive any Ticking Fee pursuant to Section 2.09(b) in
respect of any unutilized portion of the Commitment of such Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender). (g) Defaulting
Lender Cure. If the Borrower and the Administrative Agent agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the date specified in such notice and subject to any conditions
set forth therein, that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(c)), whereupon
such Lender will cease to be a Defaulting Lender; provided, that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender. 2.16 [Reserved]. 32 12992164v5
27112.00011



--------------------------------------------------------------------------------



 
[loanagreement039.jpg]
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 3.01 Taxes. (a) Defined
Terms. For purposes of this Section 3.01, the term “Applicable Law” includes
FATCA. (b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that, after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made. (c) Payment of Other Taxes by the Borrower. The
Borrower shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes. (d) Indemnification by the
Borrower. The Borrower shall indemnify each Recipient, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error. (e) Indemnification by the Lenders. Each
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.06(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such 33
12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement040.jpg]
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e). (f) Evidence of Payments. As soon as practicable after any
payment of Taxes by the Borrower to a Governmental Authority pursuant to this
Section 3.01(f), the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. (ii) Without limiting the generality of the foregoing, in the
event that the Borrower is a U.S. Person: (A) any Lender that is a U.S. Person
shall deliver to the Borrower and the Administrative Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from United States federal backup withholding tax; (B) any
Foreign Lender shall, to the extent it is legally entitled to do so, deliver to
the Borrower and the Administrative Agent (in such 34 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement041.jpg]
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable: (1) in the case
of a Foreign Lender claiming the benefits of an income tax treaty to which the
United States is a party (x) with respect to payments of interest under any Loan
Document, executed copies of IRS Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (2) executed copies of IRS Form W-8ECI; (3) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit I-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
or W- 8BEN-E; or (4) to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner; (C) any
Foreign Lender shall, to the extent it is legally entitled to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other 35 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement042.jpg]
form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in United States federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and (D) if a payment made to a Lender under any
Loan Document would be subject to United States federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. Each Lender agrees
that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so. (h) Treatment of Certain Refunds. If
any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 3.01 (including by the payment of additional amounts pursuant to
this Section 3.01), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. 36 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement043.jpg]
(i) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document. 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent (which notice shall state in
reasonable detail the reasons therefor together with a statement that other
borrowers with similar Eurodollar Rate Loans are being treated similarly), any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. 3.03 Inability to Determine Rates. (a) If in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof, (i) the Administrative Agent determines that (A) Dollar
deposits are not being offered to banks in the London interbank market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, or (B) (x)
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan or in connection with an existing or proposed Base Rate Loan and (y) the
circumstances described in Section 3.03(c)(i) do not apply (in each case with
respect to this clause (i), “Impacted Loans”), or (ii) the Administrative Agent
or the Required Lenders determine that for any reason the Eurodollar Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (or, in the case of a determination by the Required
Lenders described in clause (ii) of Section 3.03(a), until the Administrative
Agent upon instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, 37
12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement044.jpg]
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein. (b)
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Borrower and Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (i) of the first sentence of Section 3.03(a),
(ii) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(iii) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof. (c) Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that: (i) adequate and reasonable means do not
exist for ascertaining LIBOR for any requested Interest Period, including,
without limitation, because the LIBOR Screen Rate is not available or published
on a current basis and such circumstances are unlikely to be temporary; or (ii)
the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or (iii) syndicated loans currently being
executed, or that include language similar to that contained in this Section
3.03, are being executed or amended (as applicable) to incorporate or adopt a
new benchmark interest rate to replace LIBOR, then, reasonably promptly after
such determination by the Administrative Agent or receipt by the Administrative
Agent of such notice, as applicable, the Administrative Agent and the Borrower
may amend this Agreement solely for the purpose of replacing LIBOR in accordance
with this Section 3.03 with (x) one or more SOFR-Based Rates or (y) another
alternate benchmark 38 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement045.jpg]
rate giving due consideration to any evolving or then existing convention for
similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks and, in each case, including any mathematical or other
adjustments to such benchmark giving due consideration to any evolving or then
existing convention for similar U.S. dollar denominated syndicated credit
facilities for such benchmarks, which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the
Administrative Agent from time to time in its reasonable discretion and may be
periodically updated (the “Adjustment;” and any such proposed rate, a “LIBOR
Successor Rate”), and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders (A) in the case of an amendment
to replace LIBOR with a rate described in clause (x), object to the Adjustment;
or (B) in the case of an amendment to replace LIBOR with a rate described in
clause (y), object to such amendment; provided that for the avoidance of doubt,
in the case of clause (A), the Required Lenders shall not be entitled to object
to any SOFR-Based Rate contained in any such amendment. Such LIBOR Successor
Rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. If no LIBOR
Successor Rate has been determined and the circumstances under clause (i) above
exist or the Scheduled Unavailability Date has occurred (as applicable), the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than 1.0%
for purposes of this Agreement. In connection with the implementation of a LIBOR
Successor Rate, the Administrative Agent will have the right to make LIBOR
Successor Rate Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such LIBOR Successor Rate Conforming Changes will become effective
without any further action or consent of any other party to this Agreement;
provided that, with respect to any such amendment effected, the Administrative
Agent shall post each such amendment implementing such LIBOR Successor Rate
Conforming Changes to the Lenders reasonably promptly after such amendment
becomes effective. 39 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement046.jpg]
3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall: (i) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or advances,
loans or other credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Eurodollar Rate); (ii) subject any
Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (iii) impose on any Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Rate Loans made by such Lender; and the result of any of
the foregoing shall be to increase the cost to such Lender or such other
Recipient of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender or such other Recipient hereunder
(whether of principal, interest or any other amount) then, upon written request
of such Lender or other Recipient, the Borrower shall promptly pay to any such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered. (b) Capital Requirements. If
any Lender determines that any Change in Law affecting such Lender or any
Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time upon written request of such Lender, the Borrower shall
promptly pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall (i) include a written explanation of such
additional cost or reduction and a statement that such costs affect other
borrowers of such Lender who are similarly situated 40 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement047.jpg]
and (ii) be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof. (d) Delay in Requests. Failure or delay on the part of any
Lender to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof). (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice. 3.05 Compensation for Losses. Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of: (a) any continuation, conversion, payment
or prepayment of any Loan other than a Base Rate Loan on a day other than the
last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); (b) any failure by the
Borrower (for a reason other than the failure of such Lender to make a Loan) to
prepay, borrow, continue or convert any Loan other than a Base Rate Loan on the
date or in the amount notified by the Borrower; or (c) any assignment of a
Eurodollar Rate Loan on a day other than the last day of the Interest Period
therefor as a result of a request by the Borrower pursuant to Section 10.13;
including any loss of anticipated profits, and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing. 41 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement048.jpg]
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank Eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded. 3.06 Mitigation Obligations; Replacement of Lenders. (a)
Designation of a Different Lending Office. If any Lender requests compensation
under Section 3.04, or the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or (iii) any Lender that was an NAIC Approved Bank on the date it
became a party to this Agreement ceases to be an NAIC Approved Bank, the
Borrower may replace such Lender in accordance with Section 10.13, in any case
upon notice to such Lender and the Administrative Agent. 3.07 Survival. All of
the Borrower’s obligations under this Article III shall survive termination of
the aggregate Commitments and repayment of all other Obligations hereunder.
ARTICLE IV CONDITIONS PRECEDENT TO BORROWINGS 4.01 Conditions of Effective Date.
This Agreement shall become effective on the date that each of the following
conditions precedent shall have been satisfied (or waived in accordance with
Section 10.01): (a) The Administrative Agent’s receipt of the following, each of
which shall be originals, telecopies, facsimile, “.pdf” or other electronically
transmitted copies (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the Borrower, each dated the
Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Effective Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders: 42 12992164v5
27112.00011



--------------------------------------------------------------------------------



 
[loanagreement049.jpg]
(i) executed counterparts of this Agreement, in such number as the
Administrative Agent shall request; (ii) [reserved]; (iii) a Note executed by
the Borrower in favor of each Lender requesting a Note; (iv) such certificates
of resolutions or other action, incumbency certificates and/or other
certificates of Responsible Officers of the Borrower as the Administrative Agent
may require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents; (v) such documents and
certifications as the Administrative Agent may reasonably require to evidence
that the Borrower is duly organized or formed, and that the Borrower is validly
existing, in good standing and qualified to engage in business in such
jurisdictions as the Administrative Agent may reasonably request; (vi) (A) a
favorable opinion of McAfee & Taft, outside counsel to the Borrower, and (B) a
favorable opinion of R. Brian Mitchell, executive vice president and general
counsel of the Borrower, each addressed to the Administrative Agent and each
Lender, as to such matters concerning the Borrower and the Loan Documents as the
Administrative Agent or the Required Lenders may reasonably request; (vii) a
certificate of a Responsible Officer or Secretary of the Borrower either (A)
attaching copies of all consents, licenses and regulatory or other approvals
required in connection with the execution, delivery and performance by the
Borrower and the validity against the Borrower of the Loan Documents, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required; (viii) a
certificate signed by a Responsible Officer of the Borrower certifying (A) that
the conditions specified in Section 4.01(e) and (f) and Sections 4.02(a) and (c)
have been satisfied, (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and (C) the current Debt Ratings; (ix) [reserved]; (x) a duly completed
Compliance Certificate as of the fiscal year ended on December 31, 2019, signed
by a Responsible Officer of the Borrower; (xi) [reserved]; and (xii) such other
assurances, certificates, documents, consents or opinions as the Administrative
Agent or the Required Lenders reasonably may require. 43 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement050.jpg]
(b) Any fees required to be paid on or before the Effective Date shall have been
paid. (c) Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
to the extent invoiced prior to or on the Effective Date. (d) [reserved]. (e)
There shall not have occurred a material adverse change (i) in the business,
assets, properties, liabilities (actual or contingent), operations, conditions
(financial or otherwise) or prospects of either the Borrower, or the Borrower
and its Subsidiaries, taken as a whole, since December 31, 2019 or (ii) in the
facts and information regarding such entities as represented by the Borrower or
any of its Subsidiaries, or any representatives of any of them, to date. (f) The
absence of any action, suit, investigation or proceeding pending or, to the
knowledge of the Borrower or any of its Subsidiaries, threatened, in any court
or before any arbitrator or governmental authority that could reasonably be
expected to have a Material Adverse Effect. (g) [reserved]. (h) (i) Upon the
reasonable request of any Lender made at least 5 days prior to the Effective
Date, the Borrower shall have provided to such Lender, and such Lender shall be
reasonably satisfied with, the documentation and other information so requested
in connection with applicable “know your customer” and anti-money-laundering
rules and regulations, including, without limitation, the PATRIOT Act, in each
case at least 3 days prior to the Effective Date and (ii) at least 5 days prior
to the Effective Date, if the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, it shall have delivered, to each
Lender that so requests, a Beneficial Ownership Certification. Without limiting
the generality of the provisions of Section 9.04, for purposes of determining
compliance with the conditions specified in this Section 4.01, each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Effective Date specifying its objection thereto.
4.02 Conditions to all Borrowings. The obligation of each Lender to honor any
Request for Borrowing (other than a Loan Notice requesting only a conversion of
Loans to the other Type or a continuation of Eurodollar Rate Loans) is subject
to the following conditions precedent: (a) The Effective Date shall have
occurred. (b) The representations and warranties contained in Article V or any
other Loan Document, shall be true and correct on and as of the date of such
Borrowing, except to the extent that such representations and warranties
specifically refer to an earlier date, in which 44 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement051.jpg]
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a), (b) and (c) of Section 5.05 shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01. (c) No Default shall exist, or would result from such proposed
Borrowing or from the application of the proceeds thereof. (d) The
Administrative Agent shall have received a Request for Borrowing in accordance
with the requirements hereof. (e) [reserved]. Each Request for Borrowing (other
than a Loan Notice requesting only a conversion of Loans to the other Type)
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a) and (c) have been satisfied on
and as of the date of the applicable Borrowing. ARTICLE V REPRESENTATIONS AND
WARRANTIES The Borrower represents and warrants to the Administrative Agent and
the Lenders that: 5.01 Existence, Qualification and Power; Compliance with Laws.
Each of the Borrower and each of the Significant Subsidiaries (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, and (d) is in compliance with all Laws;
except in each case referred to in clause (b)(i), (c) or (d), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect. The Borrower is not an Affected Financial Institution. 5.02
Authorization; No Contravention. The execution, delivery and performance by the
Borrower of each Loan Document, has been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Applicable Law. The Borrower is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect. 45 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement052.jpg]
5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document. 5.04 Binding
Effect. This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by the Borrower. This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower that is party thereto in accordance with its terms. 5.05
Financial Statements; No Material Adverse Effect. (a) The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness. (b)
[Reserved]. (c) Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries not disclosed on the most recent financial statements referred to
in clause (a) of this Section 5.05, including liabilities for taxes, material
commitments and Indebtedness. (d) Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect. 5.06 Litigation. Except as set forth on Schedule 5.06, there are
no actions, suits, proceedings, claims or disputes pending or, to the knowledge
of the Borrower, threatened or contemplated, at law, in equity, in arbitration
or before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect. 5.07 No Default. Neither the Borrower nor any
Subsidiary is in default under or with respect to any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document. 46 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement053.jpg]
5.08 Ownership of Property; Liens. Each of the Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01. 5.09 Environmental Compliance. The Borrower and its
Subsidiaries are in compliance with all Environmental Laws, except where the
failure to be in such compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There are no claims
alleging potential liability or responsibility for violation of any
Environmental Law on the respective businesses, operations and properties of the
Borrower and its Subsidiaries which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. 5.10 Insurance. The
properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates,
including self-insurance for certain portions of workers compensation to the
extent customary. 5.11 Taxes. The Borrower and its Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither the Borrower nor any Subsidiary
thereof is party to any tax sharing agreement with any Person other than another
the Borrower or a Subsidiary thereof. 5.12 ERISA Compliance. (a) Each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state Laws. Each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
or opinion letter from the IRS or an application for such a letter is currently
being processed by the IRS with respect thereto and, to the best knowledge of
the Borrower, nothing has occurred which would prevent, or cause the loss of,
such qualification. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412, 430 or 431 of the Code has been made with respect to
any Plan. (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect 47 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement054.jpg]
to any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect. (c) (i) No ERISA Event has occurred or is reasonably
expected to occur; (ii) no Borrower or any ERISA Affiliate has failed to meet
the applicable requirements under the Pension Funding Rules with respect to each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA. 5.13 Subsidiaries; Equity Interests. As of
the Effective Date, the Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non- assessable and are owned directly or indirectly by the Borrower in the
amounts specified on Part (a) of Schedule 5.13 free and clear of all Liens. As
of the Effective Date, the Borrower has no equity investments in any other
corporation or entity in excess of 5% of the Equity Interests of such
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. All of the outstanding Equity Interests in the Borrower have been
validly issued and are fully paid and non-assessable. 5.14 Margin Regulations;
Investment Company Act. (a) The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing, not more than 25%
of the value of the assets (either of the Borrower only or of the Borrower and
its Subsidiaries on a consolidated basis) subject to the provisions of Section
7.01 or Section 7.05 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock. (b) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940. 5.15 Disclosure. The Borrower has disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the transactions 48
12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement055.jpg]
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time. As of the Effective Date, all
of the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects. 5.16 Compliance with Laws. Each
of the Borrower and each Subsidiary is in compliance in all material respects
with the requirements of all Applicable Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. 5.17 Intellectual
Property; Licenses, Etc. The Borrower and its Subsidiaries own, or possess the
right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. 5.18 Solvent.
The Borrower is, and the Borrower and its Subsidiaries are on a consolidated
basis, Solvent. 5.19 Insurance Licenses. As of the Effective Date, Schedule 5.19
lists all of the jurisdictions in which any Significant Insurance Subsidiary
holds active Licenses and is authorized to transact insurance business. No
License of any Significant Subsidiary in any jurisdiction is the subject of a
proceeding for suspension or revocation, there is no sustainable basis for such
suspension or revocation, and to the Borrower’s best knowledge, no such
suspension or revocation has been threatened by any Governmental Authority.
Schedule 5.19 also indicates the type or types of insurance in which each such
Insurance Subsidiary is permitted to engage with respect to each License therein
listed as of the Effective Date. As of the Effective Date, none of the Insurance
Subsidiaries transacts any insurance business, directly or indirectly, in any
state other than those enumerated in Schedule 5.19. 5.20 [Reserved]. 5.21
[Reserved]. 5.22 [Reserved]. 49 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement056.jpg]
5.23 OFAC; Anti-Corruptions Laws. (a) Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of the Borrower and its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is, or is owned or controlled by one or more
individuals or entities that are (a) currently the subject or target of any
Sanctions, (b) included on OFAC’s List of Specially Designated Nationals or
HMT’s Consolidated List of Financial Sanctions Targets, or any similar list
enforced by any other relevant sanctions authority or (c) located, organized or
resident in a Designated Jurisdiction. The Borrower and its Subsidiaries have
conducted their businesses in compliance in all material respects with all
applicable Sanctions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such Sanctions. (b) The Borrower
and its Subsidiaries have conducted their businesses in compliance in all
material respects with the United States Foreign Corrupt Practices Act of 1977,
the UK Bribery Act 2010, and other applicable anti-corruption legislation in
other jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws. 5.24 Covered
Entities. The Borrower is not a Covered Entity. ARTICLE VI AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and
6.03) cause each Subsidiary to: 6.01 Financial Statements. Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders: (a) as soon as available, but in
any event within ninety (90) days after the end of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and (b) as soon as
available, but in any event within forty-five (45) days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ 50 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement057.jpg]
equity and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by a Responsible
Officer of the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes. As to any information contained in
materials furnished pursuant to Section 6.02(c), the Borrower shall not be
separately required to furnish such information under clause (a) or (b) above,
but the foregoing shall not be in derogation of the obligation of the Borrower
to furnish the information and materials described in clauses (a) and (b) above
at the times specified therein. 6.02 Certificates; Other Information. Deliver to
the Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders: (a) concurrently with the
delivery of the financial statements referred to in Sections 6.01(a) and (b), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower; (b) promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, substantive management letters or
substantive recommendations submitted to the board of directors (or the audit
committee of the board of directors) of the Borrower by independent accountants
in connection with the accounts or books of the Borrower or any Subsidiary, or
any audit of any of them; (c) promptly after the same are publicly available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto; (d) promptly after the
furnishing thereof, copies of any statement or report furnished to any holder of
debt securities of the Borrower or any Subsidiary thereof pursuant to the terms
of any indenture, loan or credit or similar agreement and not otherwise required
to be furnished to the Lenders pursuant to Section 6.01 or any other clause of
this Section 6.02; (e) promptly, and in any event within five (5) Business Days
after receipt thereof by the Borrower or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or any other Governmental
Authority) concerning any material investigation by such agency regarding
financial or other operational results of the Borrower or any Subsidiary
thereof; (f) within (i) ninety (90) days after the close of each fiscal year of
each Significant Insurance Subsidiary, copies of the Annual Statement of each of
the Significant 51 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement058.jpg]
Insurance Subsidiaries, as certified by the president, secretary and treasurer
of and the actuary for each such Significant Insurance Subsidiary and prepared
on the NAIC annual statement blanks (or such other form as shall be required by
the jurisdiction of incorporation of each such Significant Insurance
Subsidiary), all such statements to be prepared in accordance with SAP
consistently applied throughout the periods reflected therein and (ii) one
hundred eighty (180) days after the close of each fiscal year of each
Significant Insurance Subsidiary, copies of the certification by independent
certified public accountants reasonably acceptable to the Administrative Agent
if so required by any Governmental Authority with respect to such Annual
Statements; (g) within sixty (60) days after the close of each fiscal quarter of
each Significant Insurance Subsidiary, copies of the Quarterly Statement of each
of the Significant Insurance Subsidiaries, as certified by the president,
secretary and treasurer of and the actuary for each such Significant Insurance
Subsidiary and prepared on the NAIC quarterly statement blanks (or such other
form as shall be required by the jurisdiction of incorporation of each such
Insurance Subsidiary), all such statements to be prepared in accordance with SAP
consistently applied throughout the periods reflected therein; (h) promptly upon
the Borrower’s receipt thereof, copies of reports or valuations prepared by any
Governmental Authority or actuary in respect of any action or event which has
resulted in the reduction by 5% or more in the capital and surplus of any
Insurance Subsidiary; (i) promptly and in any event within ten (10) days after
learning thereof, notification of any decrease after the date hereof in the
rating given by A.M. Best & Co. in respect of any Insurance Subsidiary; (j)
[reserved]; (k) [reserved]; (l) promptly following any request therefor, provide
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money-laundering rules and regulations, including, without limitation,
the PATRIOT Act and the Beneficial Ownership Regulation; and (m) promptly, such
additional information regarding the business, financial or corporate affairs of
the Borrower or any Subsidiary, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request. Documents required to be delivered pursuant to Section
6.01(a) or (b) or Section 6.02(c) (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which 52 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement059.jpg]
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by electronic mail) of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Joint Arrangers will make available
to the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
may be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Joint
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.” 6.03 Notices. Promptly notify the Administrative
Agent and each Lender: (a) of the occurrence of any Default; (b) of any matter,
including (i) breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority, including any notice from any Governmental
Authority of the expiration without renewal, revocation or suspension of, or the
institution of any proceedings to revoke or suspend, any License now or
hereafter held by any Insurance Subsidiary which is required to conduct
insurance business in compliance with all Applicable Laws, (iii) any judicial or
administrative order limiting or controlling the insurance business of any
Insurance Subsidiary (and not the insurance industry generally), (iv) any notice
from any Governmental Authority of the institution of any disciplinary
proceedings against or in respect of any Insurance Subsidiary, or the issuance
of any order, 53 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement060.jpg]
the taking of any action or any request for an extraordinary audit for cause by
any Governmental Authority or (v) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws, in each
case, that, individually or collectively, has resulted or could reasonably be
expected to result in a Material Adverse Effect; (c) of the occurrence of any
ERISA Event; (d) of any material change in accounting policies and practices by
the Borrower or any Subsidiary; and (e) of any announcement by Moody’s or S&P of
any change or possible change in a Debt Rating; Each notice pursuant to this
Section (other than Section 6.03(e)) shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached. 6.04 Payment of Obligations. Pay
and discharge as the same shall become due and payable, all its obligations and
liabilities, including (a) all Tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness. 6.05 Preservation of Existence, Etc. (a)
Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect. 6.06 Maintenance of Properties. (a)
Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities. 6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its Property and business against loss or damage of the kinds
customarily insured against by Persons engaged in 54 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement061.jpg]
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons. 6.08
Compliance with Laws. Comply in all material respects with the requirements of
all Applicable Laws and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect. 6.09 Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP or SAP, as the
case may be, consistently applied shall be made of all financial transactions
and matters involving the assets and business of the Borrower or such
Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrower or such
Subsidiary, as the case may be. 6.10 Inspection Rights. Permit representatives
and independent contractors of the Administrative Agent and each Lender to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice. 6.11 Use of Proceeds. Use the proceeds of the Loans for general
corporate purposes not in contravention of any Law or of any Loan Document. 6.12
Further Assurances. At any time or from time to time upon reasonable request by
the Administrative Agent, the Borrower shall or shall cause any of the
Borrower’s Subsidiaries to execute and deliver such further documents and do
such other acts and things as the Administrative Agent may reasonably request in
order to effect fully the purposes of this Agreement and the other Loan
Documents and to provide for payment of the Obligations in accordance with the
terms of this Agreement and the other Loan Documents. 6.13 [Reserved]. 6.14
Conduct of Insurance Business. Cause each Significant Insurance Subsidiary to
(a) carry on or otherwise be associated with the business of a licensed
insurance carrier and (b) do all things necessary to renew, extend and continue
in effect all Licenses which may at any time and from time to time be necessary
for such Significant Insurance Subsidiary to operate its insurance business in
compliance with all Applicable Laws; provided, however, that any such
Significant Insurance Subsidiary may withdraw from one or more states as an
admitted insurer or change the state of its domicile, if such withdrawal or
change is in the best interests of the Borrower and such Significant Insurance
Subsidiary and could not reasonably be expected to have a Material Adverse
Effect. 55 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement062.jpg]
6.15 Anti-Corruption Laws; Sanctions. Conduct its businesses in compliance in
all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other applicable anti-corruption legislation
in other jurisdictions and with all applicable Sanctions, and maintain policies
and procedures designed to promote and achieve compliance with such laws and
Sanctions. ARTICLE VII NEGATIVE COVENANTS So long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder shall remain unpaid
or unsatisfied: 7.01 Liens. The Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than (a) Liens pursuant to any Loan Document, (b)
Liens pursuant to the Existing Credit Agreement and (c) other Liens securing
Indebtedness not to exceed $100,000,000 in aggregate principal amount. 7.02
Acquisitions. The Borrower shall not, nor shall it permit any Subsidiary to,
make any Acquisitions, except Permitted Acquisitions. 7.03 [Reserved]. 7.04
Fundamental Changes. The Borrower shall not, nor shall it permit any Subsidiary
to, merge, dissolve, liquidate, or consolidate with or into another Person,
except that, so long as no Default exists or would result therefrom: (a) Any
Subsidiary may merge with (i) the Borrower, provided that the Borrower shall be
the continuing or surviving Person, or (ii) any one or more Wholly- Owned
Subsidiaries; and (b) The Borrower or any Subsidiary may merge or consolidate
with or into any other Person, provided that the Borrower or such Subsidiary
shall be the continuing or the surviving Person. 7.05 Dispositions. The Borrower
shall not, nor shall it permit any Subsidiary to, make any Disposition or series
of related Dispositions or enter into any agreement to make any Disposition(s)
of all or a Substantial Portion of its Property (excluding Investments sold in
the ordinary course of business) in any calendar year, and shall not make any
Disposition for less than fair market value. 7.06 Sale and Leaseback. The
Borrower shall not, nor shall it permit any Subsidiary to, sell or transfer a
Substantial Portion of its Property in order to concurrently or subsequently
lease as lessee such or similar Property. 7.07 Change in Nature of Business. The
Borrower shall not, and shall not permit any Subsidiary to, engage in any
material line of business substantially different from those lines of 56
12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement063.jpg]
business conducted by the Borrower and its Subsidiaries on the Effective Date or
any business substantially related or incidental thereto. 7.08 Transactions with
Affiliates. The Borrower shall not, and shall not permit any Subsidiary to,
enter into any transaction of any kind (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate (other than the Borrower or a Wholly-Owned Subsidiary
of the Borrower), except (a) any such transactions, payments or transfer with or
to such Affiliates as are made in the ordinary course of business, and upon fair
and reasonable terms no less favorable to the Borrower or such Subsidiary as
would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s- length transaction with a Person other than an Affiliate and
(b) any such other transactions, payments or transfers with or to such
Affiliates as could not reasonably be expected to have a Material Adverse
Effect. 7.09 [Reserved]. 7.10 Use of Proceeds. Use the proceeds of any
Borrowing, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose. 7.11 Financial Covenants. (a) Consolidated Net Worth.
The Borrower will maintain at all times Consolidated Net Worth equal to not less
than the sum of (i) $3,999,029,000.25, plus (ii) 25% of the Borrower’s
Consolidated Net Income, if positive, for each fiscal quarter ending after
December 31, 2019, plus (iii) 75% of the Net Proceeds received by the Borrower
and its Subsidiaries from the issuance and sale of Equity Interests of the
Borrower or any Subsidiary (other than the issuance to the Borrower or a
Wholly-Owned Subsidiary), including any conversion of debt securities of the
Borrower or any Subsidiary into Equity Interests after December 31, 2019. (b)
Ratio of Consolidated Indebtedness to Consolidated Capitalization. The Borrower
will maintain at all times a ratio of Consolidated Indebtedness to Consolidated
Capitalization of not greater than 0.40 to 1.0. 7.12 Preferred Securities. The
Borrower shall not, and shall not permit any other obligor in respect of any
Preferred Securities to, declare or pay dividends or distributions on, or
redeem, purchase or otherwise acquire, any Preferred Securities or any portion
thereof if at such time, or after giving effect thereto, a Default or Event of
Default exists or would exist. 7.13 Sanctions. Directly or indirectly, use the
proceeds of any Loan, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, to fund any
activities of or business with any Person that, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
Lender, Arranger, Administrative Agent, or otherwise) of Sanctions. 57
12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement064.jpg]
7.14 Anti-Corruption Laws. Directly or indirectly use the proceeds of any Loan
for any purpose which would breach the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other anti-corruption legislation in
other jurisdictions. ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 8.01 Events of
Default. Any of the following shall constitute an Event of Default: (a)
Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within three (3) days after
the same becomes due, any interest on any Loan, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or (b) Specific Covenants. The
Borrower or any Subsidiary fails to perform or observe any term, covenant or
agreement contained in any of Section 6.03, 6.05, 6.10, 6.11, 6.12, 6.13 or
Article VII; or (c) Other Defaults. The Borrower or any Subsidiary fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days; or (d) Representations
and Warranties. Any representation, warranty, certification or statement of fact
made or deemed made by or on behalf of the Borrower herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading when made or deemed made in any material respect; or
(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) under
the Existing Credit Agreement or having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$10,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such 58 12992164v5
27112.00011



--------------------------------------------------------------------------------



 
[loanagreement065.jpg]
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which the Borrower or any Subsidiary is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which the Borrower or any Subsidiary is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by the
Borrower as a result thereof is greater than $10,000,000; or (f) Insolvency
Proceedings, Etc. The Borrower or any of its Subsidiaries institutes or consents
to the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or (g) Inability
to Pay Debts; Attachment. (i) The Borrower or any Subsidiary becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within thirty (30)
days after its issue or levy; or (h) Judgments. There is entered against the
Borrower or any Subsidiary (i) a final judgment or order for the payment of
money in an aggregate amount exceeding $10,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 45 consecutive days during which a stay of enforcement of such judgment, by
reason of payment, a pending appeal or otherwise, is not in effect; or (i)
ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of $10,000,000, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $5,000,000; or (j) Invalidity of Loan
Documents. Any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or the Borrower or any other Person contests in any manner the validity
or enforceability of any Loan Document; or the Borrower denies that it has any
or further liability or 59 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement066.jpg]
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or (k) Change of Control. There occurs any Change of Control
of the Borrower; or (l) [Reserved]. (m) [Reserved]. (n) Licenses. Any License of
any Insurance Subsidiary held by such Insurance Subsidiary on the Effective Date
or acquired by such Insurance Subsidiary thereafter, the loss of which would
have, in the reasonable judgment of the Lenders, a Material Adverse Effect, (i)
shall be revoked by a final non-appealable order by the state which shall have
issued such License, or any action (whether administrative or judicial) to
revoke such License shall have been commenced against such Insurance Subsidiary
which shall not have been dismissed or contested in good faith within thirty
(30) days of the commencement thereof, (ii) shall be suspended by such state for
a period in excess of thirty (30) days or (iii) shall not be reissued or renewed
by such state upon the expiration thereof following application for such
reissuance or renewal by such Insurance Subsidiary. 8.02 Remedies Upon Event of
Default. If any Event of Default occurs and is continuing, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders, take any or all of the following actions: (a) declare the commitment of
each Lender to make Loans to be terminated, whereupon such commitments and
obligation shall be terminated; (b) declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
(c) [reserved]; (d) [reserved]; (e) [reserved]; and (f) exercise on behalf of
itself and the Lenders all rights and remedies available to it and the Lenders
under the Loan Documents; provided, however, that upon the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, the obligation of each Lender to make
Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, without further act of the Administrative
Agent or any Lender. 60 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement067.jpg]
8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received or held on account of the Obligations shall be
applied by the Administrative Agent in the following order: First, to payment of
that portion of the Obligations constituting fees, indemnities, expenses and
other amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such; Second, to payment of that portion
of the Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders (including fees, charges and
disbursements of counsel to the respective Lenders (including fees and time
charges for attorneys who may be employees of any Lender) and amounts payable
under Article III), ratably among them in proportion to the amounts described in
this clause Second payable to them; Third, to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Loans and other
Obligations, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them; Fourth, to payment of that
portion of the Obligations constituting unpaid principal of the Loans; Fifth, to
payment of Swap Obligations, ratably among the Lenders (or any Affiliate of any
Lender entering into a Swap Contract provided that such Lender was a Lender at
the time such Swap Contract was entered into) in proportion to the respective
amounts described in this clause Fifth held by them; and Last, the balance, if
any, after all of the Obligations have been indefeasibly paid in full, to the
Borrower or as otherwise required by Law. ARTICLE IX ADMINISTRATIVE AGENT 9.01
Appointment and Authority. Each of the Lenders hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a 61 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement068.jpg]
matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties. 9.02 Rights as a
Lender. The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders. 9.03 Exculpatory Provisions. The Administrative
Agent or the Joint Arrangers, as applicable, shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent or the Joint Arrangers, as applicable: (a) shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing; (b) shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; (c) shall not have any duty or responsibility to disclose, and shall
not be liable for the failure to disclose, to any Lender, any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Borrower or any of its
Affiliates, that is communicated to, obtained or in the possession of, the
Administrative Agent, any Joint Arranger or any of their Related Parties in any
capacity, except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein; (d) shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
10.01 and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgement. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice 62 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement069.jpg]
describing such Default is given in writing to the Administrative Agent by the
Borrower or a Lender; and (e) shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent. 9.04 Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. 9.05
Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents. 9.06 Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after 63 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement070.jpg]
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent. 9.07
Non-Reliance on Administrative Agent and Other Lenders. Each Lender expressly
acknowledges that none of the Administrative Agent nor any Joint Arranger has
made any representation or warranty to it, and that no act by the Administrative
Agent or any Joint Arranger hereafter taken, including any consent to, and
acceptance of any assignment or review of the affairs of the Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by the Administrative Agent or any Joint Arranger to any Lender as to any
matter, including whether the Administrative Agent or any Joint Arranger have
disclosed material information in their (or their Related Parties’) possession.
Each Lender represents to the Administrative Agent and each Joint Arranger that
it has, independently and without reliance upon the Administrative Agent, any
Joint Arranger, any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis of, appraisal of, and investigation into, the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any Joint Arranger, any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and 64 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement071.jpg]
creditworthiness of the Borrower. Each Lender represents and warrants that (i)
the Loan Documents set forth the terms of a commercial lending facility and (ii)
it is engaged in making, acquiring or holding commercial loans in the ordinary
course and is entering into this Agreement as a Lender for the purpose of
making, acquiring or holding commercial loans and providing other facilities set
forth herein as may be applicable to such Lender, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender agrees not to assert a claim in contravention of the foregoing. Each
Lender represents and warrants that it is sophisticated with respect to
decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender, and either it,
or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities. 9.08 No Other Duties, Etc. Anything herein to the
contrary notwithstanding, none of the Joint Arrangers or Co-Syndication Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity as applicable, as a Lender or Administrative Agent, hereunder.
9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.09 and
10.04) allowed in such judicial proceeding; and (b) to collect and receive any
monies or other property payable or deliverable on any such claims and to
distribute the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender, any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or 65 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement072.jpg]
to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding. 9.10 No Other Duties, etc. Anything herein to the
contrary notwithstanding, none of the Joint Arrangers, Joint Book Runners,
Co-Syndication Agents, Co-Documentation Agents or Managing Agents listed on the
cover page hereof or Schedule or signature pages hereto shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in their capacity, as applicable, as the Administrative Agent
or Lender. 9.11 Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that at least one of the following is and will be true: (i)
such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments or this Agreement, (ii) the transaction exemption set forth in
one or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or (iv) such other
representation, warranty and covenant as may be agreed in writing between the
Administrative Agent, in its sole discretion, and such Lender. 66 12992164v5
27112.00011



--------------------------------------------------------------------------------



 
[loanagreement073.jpg]
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto). ARTICLE X
MISCELLANEOUS 10.01 Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders (or by the Administrative Agent at the request and on behalf of
the Required Lenders) and the Borrower, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall: (a) waive
any condition set forth in Section 4.01(a) without the written consent of each
Lender; (b) extend or increase any Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender; (c) postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby (except in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Required
Lenders)); (d) reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (v) of the second proviso to this Section
10.01) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of 67 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement074.jpg]
such amendment would be to reduce the rate of interest on any Loan or to reduce
any fee payable hereunder; (e) change Section 2.13 or Section 8.03 in a manner
that would alter the pro rata sharing of payments required thereby or change
Section 2.06 in a manner that would alter the pro rata allocation of reductions
in the Commitments, in the case of each of the foregoing without the written
consent of each Lender; (f) change any provision of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; (g) [reserved]; (h) impose any
greater restriction on the ability of any Lender to assign any of its rights or
obligations hereunder without the written consent of the Required Lenders; or
(i) [reserved], and, provided further, that (i) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document; (ii) the Engagement
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto; and (iii) notwithstanding anything herein
to the contrary, no amendment or amendment and restatement of this Agreement
which is in all other respects approved by the Lenders in accordance with this
Section 10.01 shall require the consent or approval of any Lender (A) which
immediately after giving effect to such amendment or amendment and restatement,
shall have no Commitment or other obligation to maintain or extend credit under
this Agreement (as so amended or amended and restated) and (B) which,
substantially contemporaneously with the effectiveness of such amendment or
amendment and restatement, is paid in full all amounts owing to it hereunder
(including, without limitation principal, interest and fees, but excluding
contingent obligations that are not due and payable and any amounts secured by
collateral arrangements on terms and, as applicable, from a financial
institution, that are satisfactory to such Lender in its sole discretion).
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender. 10.02 Notices; Effectiveness; Electronic
Communication. (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by electronic
mail as follows, and all notices and other communications 68 12992164v5
27112.00011



--------------------------------------------------------------------------------



 
[loanagreement075.jpg]
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows: (i) if to the Borrower or the
Administrative Agent, to the address, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and (ii) if to any other
Lender, to the address, electronic mail address or telephone number specified in
its Administrative Questionnaire. Notices and other communications sent by hand
or overnight courier service, or mailed by certified or registered mail, shall
be deemed to have been given when received; notices and other communications
sent by electronic mail shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b). (b) Electronic Communications.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor. (c) The Platform. THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY 69 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement076.jpg]
RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY
IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet. (d) Change of Address, Etc. Each of the Borrower and the
Administrative Agent, may change its address, electronic mail address or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, electronic mail
address or telephone number for notices and other communications hereunder by
notice to the Borrower and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and Applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws. (e) Reliance by Administrative Agent and
Lenders. The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Loan Notices) purportedly given by or
on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording. 10.03 No Waiver;
Cumulative Remedies; Enforcement. No failure by any Lender or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. 70 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement077.jpg]
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.13, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders. 10.04 Expenses; Indemnity;
Damage Waiver. (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of- pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any outside counsel for the Administrative Agent or any Lender)
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans. (b) INDEMNIFICATION BY THE BORROWER. THE
BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF),
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY
ANY THIRD PARTY OR BY THE BORROWER ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE 71 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement078.jpg]
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (ii) ANY LOAN
OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM, (iii) ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (iv)
ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE BORROWER, AND REGARDLESS OF
WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (x) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (y) RESULT FROM A
CLAIM BROUGHT BY THE BORROWER AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF
SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE
BORROWER HAS OBTAINED A FINAL AND NON-APPEALABLE JUDGMENT IN ITS FAVOR ON SUCH
CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION. (c) Reimbursement by
Lenders. To the extent that the Borrower for any reason fails to indefeasibly
pay any amount required under subsection (a) or (b) of this Section to be paid
by it to the Administrative Agent (or any sub-agent thereof), or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub- agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(e). (d) Waiver of Consequential Damages, Etc. To the
fullest extent permitted by Applicable Law, the Borrower shall not assert, and
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions 72 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement079.jpg]
contemplated hereby or thereby, any Loan or the use of the proceeds thereof. No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby. (e) Payments.
All amounts due under this Section shall be payable not later than ten (10)
Business Days after demand therefor. (f) Survival. The agreements in this
Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations. 10.05 Payments Set
Aside. To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement. 10.06 Successors and Assigns;
Participations. (a) Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement. 73 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement080.jpg]
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions: (i) Minimum Amounts. (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and related Loans at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and (B) in any
case not described in subsection (b)(i)(A) of this Section, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed). (ii)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement; (iii)
Required Consents. No consent shall be required for any assignment except to the
extent required by subsection (b)(i)(B) of this Section and, in addition: (A)
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; (B) the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed) shall be
required for assignments if such assignment is to a Person that is not a Lender
with a Commitment, an Affiliate of such Lender or an Approved Fund with respect
to such Lender; and (C) [reserved]. 74 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement081.jpg]
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment (provided, that
only one such fee will be payable in connection with simultaneous assignments to
two or more Approved Funds by a Lender), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. (v) No Assignment to Certain Persons. No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B). (vi) No Assignment to Natural Persons. No such
assignment shall be made to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person). Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.04, 3.05 and 10.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note in the applicable form to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section. (c) Register. The Administrative
Agent, acting solely for this purpose as an agent of the Borrower (and such
agency being solely for Tax purposes), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice 75 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement082.jpg]
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
10.01 that directly affects such Participant and could not be affected by a vote
of the Required Lenders. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01 and 3.04 (subject to the requirements
and limitations therein, including the requirements under Section 3.01(g) (it
being understood that the documentation required under Section 3.01(g) shall be
delivered to the Lender granting such participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 10.13 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts of (and stated interest on) each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. 76 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement083.jpg]
(e) [Reserved]. (f) Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act. (h) [Reserved]. 10.07 Confidentiality. Each of the Administrative Agent and
the Lenders, agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors, external auditors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the NAIC), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the application, issuance, publishing and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower. In addition, upon
reasonable advance notice to the Borrower, the Administrative Agent and Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent and Lenders, and the
Administrative Agent or any of its Affiliates may place customary “tombstone”
advertisements relating hereto in publications (including publications
circulated in electronic form) of its choice at its own expense (which shall be
subject to review and comment by the Borrower prior to publication). 77
12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement084.jpg]
For purposes of this Section 10.07, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or a Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by the Borrower or any Subsidiary; provided that, in the
case of information received from the Borrower or a Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 10.07 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Each of the Administrative Agent and the
Lenders acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with Applicable Law, including United States Federal and state
securities Laws. 10.08 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application. 10.09 Interest
Rate Limitation. Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed Highest Lawful Rate. If the Administrative Agent or any Lender shall
receive interest in an amount that exceeds the Highest Lawful Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Highest Lawful Rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder. 10.10 Counterparts; Integration;
Effectiveness. 78 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement085.jpg]
(a) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by fax
transmission or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement. (b)
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary, the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Administrative Agent and each of the Lenders of a manually
signed paper document, amendment, approval, consent, information, notice,
certificate, request, statement, disclosure or authorization related to this
Agreement (each a “Communication”) which has been converted into electronic form
(such as scanned into PDF format), or an electronically signed Communication
converted into another format, for transmission, delivery and/or retention. (c)
The Borrower hereby acknowledges the receipt of a copy of this Agreement and all
other Loan Documents. The Administrative Agent and each Lender may, on behalf of
the Borrower, create a microfilm or optical disk or other electronic image of
this Agreement and any or all of the other Loan Documents. The Administrative
Agent and each Lender may store the electronic image of this Agreement and the
other Loan Documents in its electronic form and then destroy the paper original
as part of the Administrative Agent’s and each Lender’s normal business
practices, with the electronic image deemed to be an original and of the same
legal effect, validity and enforceability as the paper originals. 79 12992164v5
27112.00011



--------------------------------------------------------------------------------



 
[loanagreement086.jpg]
10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied. 10.12 Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 10.13 Replacement of Lenders. If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender
then the Borrower may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
procured by the Borrower that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that: (a) the
Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b); (b) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts); (c) in the case of any
such assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments thereafter; and (d) such
assignment does not conflict with Applicable Laws. A Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. 80 12992164v5
27112.00011



--------------------------------------------------------------------------------



 
[loanagreement087.jpg]
Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided, further that any such documents shall be
without recourse to or warranty by the parties thereto. 10.14 Governing Law;
Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. (b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. (c) WAIVER OF
VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING 81 12992164v5
27112.00011



--------------------------------------------------------------------------------



 
[loanagreement088.jpg]
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (c) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
10.02 (EXCLUDING, HOWEVER, ANY ELECTRONIC COMMUNICATIONS PERMITTED PURSUANT TO
SUCH SECTION). NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. 10.15
Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 10.16 Exceptions to
Covenants. Neither the Borrower nor any Subsidiary shall be deemed to be
permitted to take any action or fail to take any action which is permitted as an
exception to any of the covenants contained herein or which is within the
permissible limits of any of the covenants contained herein if such action or
omission would result in the breach of any other covenant contained herein.
10.17 No Strict Construction. Each of the parties hereto represents to each
other party hereto that it has discussed this Agreement and the other Loan
Documents with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and the other Loan Documents. In the
event of an ambiguity or question of intent or interpretation arises, this
Agreement and the other Loan Documents shall be construed as if drafted jointly
by the parties hereto and thereto and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement or any other Loan Document. 10.18 USA PATRIOT Act
Notice. Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as 82
12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement089.jpg]
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act. 10.19 No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Joint Arrangers and the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, the Joint Arrangers and the Lenders, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Joint Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Joint Arranger nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Joint Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, any Joint Arranger nor any Lender has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Joint
Arrangers or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby. 10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES. 10.21
[Reserved]. 10.22 Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: 83 12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement090.jpg]
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of the applicable Resolution Authority. 10.23
Acknowledgement Regarding Any Supported QFCs. To the extent this Agreement
provides support, through a guarantee or otherwise, for any agreement or
instrument that is a QFC (such support, “QFC Credit Support” and, each such QFC,
a “Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the FDIC under the Federal Deposit Insurance Act and
Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): (a) In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in 84
12992164v5 27112.00011



--------------------------------------------------------------------------------



 
[loanagreement091.jpg]
no event affect the rights of any Covered Party with respect to a Supported QFC
or any QFC Credit Support. (b) As used in this Section 10.23, the following
terms have the following meanings: “BHC Act Affiliate” of a party means an
“affiliate” (as such term is defined under, and interpreted in accordance with,
12 U.S.C. 1841(k)) of such party. “Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered
FSI” as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. (c) “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D). [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK] 85 12992164v5
27112.00011



--------------------------------------------------------------------------------



 
[loanagreement092.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written. GLOBE LIFE INC. By: /s/ Frank M.
Svoboda Name: Frank M. Svoboda Title: Executive Vice President & CFO A-1 Form of
Assignment and Assumption



--------------------------------------------------------------------------------



 
[loanagreement093.jpg]
BANK OF AMERICA, N.A., as Administrative Agent and as a Lender By: /s/ Hema
Kishnani Name: Hema Kishani Title: Director A-2 Form of Assignment and
Assumption



--------------------------------------------------------------------------------



 
[loanagreement094.jpg]
REGIONS BANK, as Syndication Agent and as a Lender By: /s/ Hichem Kishnani Name:
Hichem Kishani Title: Managing Director A-3 Form of Assignment and Assumption



--------------------------------------------------------------------------------



 
[loanagreement095.jpg]
U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent and as a Lender By: /s/
Glenn Schuermann Name: Glenn Schuermann Title: Vice President A-4 Form of
Assignment and Assumption



--------------------------------------------------------------------------------



 
[loanagreement096.jpg]
BBVA USA, as a Lender By: /s/ Steve Ray Name: Steve Ray Title: Executive
Director A-5 Form of Assignment and Assumption



--------------------------------------------------------------------------------



 
[loanagreement097.jpg]
KEYBANK NATIONAL ASSOCIATION, as a Lender By: /s/ Thomas A. Crandall Name:
Thomas A. Crandall Title: Senior Vice President A-6 Form of Assignment and
Assumption



--------------------------------------------------------------------------------



 
[loanagreement098.jpg]
EXHIBIT A ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (this
“Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [the][each]1 Assignor identified in item 1
below ([the][each, an] “Assignor”) and [the][each]2 Assignee identified in item
2 below ([the][each, an] “Assignee”). [It is understood and agreed that the
rights and obligations of [the Assignors][the Assignees]3 hereunder are several
and not joint.]4 Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by
[the][each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below and (ii)
to the extent permitted to be assigned under Applicable Law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor. 1. Assignor[s]: ______________________________
______________________________ 1 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language. If the assignment is from
multiple Assignors, choose the second bracketed language. 2 For bracketed
language here and elsewhere in this form relating to the Assignee(s), if the
assignment is to a single Assignee, choose the first bracketed language. If the
assignment is to multiple Assignees, choose the second bracketed language. 3
Select as appropriate. 4 Include bracketed language if there are either multiple
Assignors or multiple Assignees. A-7 Form of Assignment and Assumption



--------------------------------------------------------------------------------



 
[loanagreement099.jpg]
[Assignor [is] [is not] a Defaulting Lender] 2. Assignee[s]:
______________________________ ______________________________ [for each
Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]] 3.
Borrower(s): Globe Life Inc. 4. Administrative Agent: Bank of America, N.A., as
the administrative agent under the Credit Agreement 5. Credit Agreement: Term
Loan Credit Agreement, dated as of April [9], 2020, among Globe Life Inc., the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent. 6. Assigned Interest[s]: Aggregate Amount of Percentage
Amount of Commitment Assigned of Facility Commitment Assigned Commitment CUSIP
Assignor[s]5 Assignee[s]6 Assigned7 for all Lenders8 9 Number _________
$___________ $_________ __________ ___ _____ __% _________ $___________
$_________ __________ ___ _____ __% _________ $___________ $_________ __________
___ _____ __% [7. Trade Date: __________________]10 Effective Date:
__________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.] 5
List each Assignor, as appropriate. 6 List each Assignee and, if available, its
market entity identifier, as appropriate. 7 Fill in the appropriate terminology
for the types of facilities under the Credit Agreement that are being assigned
under this Assignment. 8 Amounts in this column and in the column immediately to
the right to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date. 9 Set forth,
to at least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder. 10 To be completed if the Assignor(s) and the Assignee(s) intend
that the minimum assignment amount is to be determined as of the Trade Date. A-8
Form of Assignment and Assumption



--------------------------------------------------------------------------------



 
[loanagreement100.jpg]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]11 [NAME OF ASSIGNOR] By: _____________________________ Name: [Type
Signatory Name] Title: [Type Signatory Title] [NAME OF ASSIGNOR] By:
_____________________________ Name: [Type Signatory Name] Title: [Type Signatory
Title] ASSIGNEE[S]12 [NAME OF ASSIGNEE] By: _____________________________ Name:
[Type Signatory Name] Title: [Type Signatory Title] [NAME OF ASSIGNEE] By:
_____________________________ Name: [Type Signatory Name] Title: [Type Signatory
Title] [Consented to and]13 Accepted: BANK OF AMERICA, N.A., as Administrative
Agent By: _________________________________ Name: [Type Signatory Name] Title:
[Type Signatory Title] [Consented to:]14 11 Add additional signature blocks as
needed. Include both Fund/Pension Plan and manager making the trade (if
applicable). 12 Add additional signature blocks as needed. Include both
Fund/Pension Plan and manager making the trade (if applicable). 13 To be added
only if the consent of the Administrative Agent is required by the terms of the
Credit Agreement. 14 To be added only if the consent of the Borrower and/or
other parties is required by the terms of the Credit Agreement. A-9 Form of
Assignment and Assumption



--------------------------------------------------------------------------------



 
[loanagreement101.jpg]
[NAME OF RELEVANT PARTY], as [ ] By: _________________________________ Name:
[Type Signatory Name] Title: [Type Signatory Title] A-10 Form of Assignment and
Assumption



--------------------------------------------------------------------------------



 
[loanagreement102.jpg]
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION [___________________]15 STANDARD TERMS AND
CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1.
Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents [or any collateral thereunder], (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document. 1.2. Assignee. (1)
[The][Each] Assignee represents and warrants that: (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement; (ii) it meets all the
requirements to be an assignee under Section 10.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
10.06(b)(iii) of the Credit Agreement); (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder; (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type; (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest;
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest; and 15
Describe Credit Agreement at option of Administrative Agent. A-11 Form of
Assignment and Assumption



--------------------------------------------------------------------------------



 
[loanagreement103.jpg]
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; (2) [The][Each] Assignee agrees
that: (i) it will, independently and without reliance upon the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents; and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.; [(3) [The][Each] Assignee (x) represents and warrants, as of the
Effective Date, to, and (y) covenants, from the Effective Date to the date such
Person ceases being a Lender party to the Credit Agreement, for the benefit of,
[the][each] Assignor, the Administrative Agent and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true: (i) [the][such] Assignee is not using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans or the
Commitments; (ii) the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to [the][such] Assignee’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and the Credit
Agreement and acquisition and holding of the Assigned Interest; (iii) (A)
[the][such] Assignee is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of [the][such]
Assignee to enter into, participate in, administer and perform the Loans, the
Commitments and the Credit Agreement and acquire and hold the Assigned Interest,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Commitments and the Credit Agreement and the acquisition and
holding of the Assigned Interest satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of [the][such]
Assignee, the requirements of subsection (a) of Part I of PTE 84-14 are
satisfied with respect to [the][such] Assignee’s entrance into, participation
in, administration of and performance of the Loans, the Commitments and the A-12
Form of Assignment and Assumption



--------------------------------------------------------------------------------



 
[loanagreement104.jpg]
Credit Agreement and acquisition and holding of the Assigned Interest; or (iv)
such other representation, warranty and covenant as may be agreed in writing
between the Assignor, in its sole discretion, the Administrative Agent, in its
sole discretion, and [the][such] Assignee.16 (4) In addition, unless either (1)
sub-clause (i) in the immediately preceding clause (3) is true with respect to
[the][an] Assignee or (2) [the][such] Assignee has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (3), [the][such] Assignee further (x) represents
and warrants, as of the Effective Date, to, and (y) covenants, from the
Effective Date to the date such Person ceases being a Lender party to the Credit
Agreement, for the benefit of, [the][each] Assignor, the Administrative Agent
and the Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that none of [the][any] Assignor,
the Administrative Agent or the Arranger or any of their respective Affiliates
is a fiduciary with respect to the assets of [the][such] Assignee involved in
the Loans, the Commitments or the Credit Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under the
Credit Agreement, any Loan Document or any documents related thereto).]17 2.
Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date. Notwithstanding the foregoing, the Administrative Agent shall make all
payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to [the][the relevant] Assignee. 3. General Provisions.
This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York. 16 This “escape-hatch”
provision is expected to be used only in rare instances where a party cannot
comply with the other representations and covenants as drafted or in the event
substantive ERISA provisions are later amended or modified. 17 If the Credit
Agreement contains the ERISA-related Lender representations, bracketed text is
not required to be included in the form of Assignment and Assumption Agreement.
However, if new lenders are entering the Credit Agreement pursuant to an
amendment, amendment and restatement, incremental facility or otherwise, and the
Credit Agreement does not contain the ERISA-related Lender representation set
forth in Section 9.11 of the form Credit Agreement, the form of Assignment and
Assumption Agreement should be modified to include the bracketed language. A-13
Form of Assignment and Assumption



--------------------------------------------------------------------------------



 
[loanagreement105.jpg]
EXHIBIT B FORM OF COMPLIANCE CERTIFICATE Check for distribution to PUBLIC and
Private side Lenders1 Financial Statement Date: , To: Bank of America, N.A., as
Administrative Agent Ladies and Gentlemen: Reference is made to that certain
Term Loan Credit Agreement, dated as of April [9], 2020 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Globe Life Inc., a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, and]Bank of America, N.A., as Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of the Borrower, and that, as such, he/she is authorized to
execute and deliver this Certificate to the Administrative Agent on the behalf
of the Borrower, and that: [Use following paragraph 1 for fiscal year-end
financial statements] 1. The Borrower has delivered the year-end audited
financial statements required by Section 6.01(a) of the Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements] 1. The
Borrower has delivered the unaudited financial statements required by Section
6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as of the
above date. Such financial statements fairly present the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes. 2. The undersigned has
reviewed and is familiar with the terms of the Agreement and has made, or has
caused to be made under his/her supervision, a detailed review of the
transactions and condition (financial or otherwise) of the Borrower during the
accounting period covered by such financial statements. 3. A review of the
activities of the Borrower during such fiscal period has been made under the
supervision of the undersigned with a view to determining whether during such
fiscal period the Borrower performed and observed all its Obligations under the
Loan Documents, and [select one:] [to the best knowledge of the undersigned,
during such fiscal period the Borrower performed and observed each covenant and
condition of the Loan Documents applicable to it, and no 1 If this is not
checked, this certificate will only be posted to Private side Lenders. B-1 Form
of Compliance Certificate



--------------------------------------------------------------------------------



 
[loanagreement106.jpg]
Default has occurred and is continuing.] --or-- [to the best knowledge of the
undersigned, during such fiscal period the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:] 4. The representations and warranties of the
Borrower contained in Article V of the Agreement (excluding Section 5.05(c)),
and any representations and warranties of the Borrower that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in Section 5.05(a) of the Agreement shall be deemed to refer to the
most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered. 5. The financial
covenant analyses and information set forth on Schedules 1 attached hereto are
true and accurate on and as of the date of this Certificate. B-2 Form of
Compliance Certificate



--------------------------------------------------------------------------------



 
[loanagreement107.jpg]
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of , .
GLOBE LIFE INC. By: Name: [Type Signatory Name] Title: [Type Signatory Title]
B-3 Form of Compliance Certificate



--------------------------------------------------------------------------------



 
[loanagreement108.jpg]
For the Quarter/Year ended ___________________(“Statement Date”) SCHEDULE 1 to
the Compliance Certificate ($ in 000’s) I. Section 7.11(a) – Consolidated Net
Worth. A. Consolidated common and preferred shareholders’ equity determined in
accordance with GAAP at Statement Date $ B. The effect of application of FASB
ASC 320 at Statement Date $ C. Actual Consolidated Net Worth at Statement Date
(Lines I.A [+/-] I.B): $ D. Amount specified in Section 7.11(a)(i): $
3,999,029.25 E. 25% of Consolidated Net Income for each full fiscal quarter
ending after December 31, 2019 (no reduction for losses): $ F. 75% of Net
Proceeds from issuance and sale of Equity Interests after December 31, 2019: $
G. Minimum required Consolidated Net Worth (Lines I.D + I.E + I.F): $ E. Excess
(deficient) for covenant compliance (Line I.C – I.G): $ II. Section 7.11 (b) –
Consolidated Indebtedness to Consolidated Capitalization A. Indebtedness
determined in accordance with GAAP at Statement Date: $ B. Subordinated Debt,
the aggregate principal amount of which does not exceed 15% of Total
Capitalization at Statement Date $ C. Consolidated Indebtedness at Statement
Date (Line II.A – Line II.B): $ D. Consolidated Capitalization at Statement Date
1. Consolidated Net Worth (Line I.C above) $ 2. Consolidated Indebtedness (Line
II.C above) $ 3. Subordinated Debt, the aggregate principal amount of which does
not exceed 15% of Total Capitalization at Statement Date $ 4. Consolidated
Capitalization (Line II.D.1 + Line II.D.2 + Line II.D.3): $ E. Consolidated
Indebtedness to Consolidated Capitalization (Line II.C  Line II.D.4): to 1 B-4
Form of Compliance Certificate



--------------------------------------------------------------------------------



 
[loanagreement109.jpg]
Maximum permitted: 0.40 to 1 B-5 Form of Compliance Certificate



--------------------------------------------------------------------------------



 
[loanagreement110.jpg]
EXHIBIT C FORM OF LOAN NOTICE Date: ___________, _____1 To: Bank of America,
N.A., as Administrative Agent Ladies and Gentlemen: Reference is made to that
certain Term Loan Credit Agreement, dated as of April [9], 2020 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Globe Life Inc., a Delaware corporation (the “Borrower”), the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent. The undersigned hereby requests (select one)2: Indicate:
Indicate: Indicate: Indicate: For Eurodollar Borrowing Applicable Requested Base
Rate Loan Rate Loans or Conversion Borrower Amount or Indicate: or Name
Eurodollar Rate Interest Period (e.g. Continuation Loan 1, 2, 3 or 6 month
interest period) The Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01 of the Agreement. 1 Note to
Borrower. All requests submitted under a single Loan Notice must be effective on
the same date. If multiple effective dates are needed, multiple Loan Notices
will need to be prepared and signed. 2 Note to Borrower. For multiple
borrowings, conversions and/or continuations for a particular facility, fill out
a new row for each borrowing/conversion and/or continuation. C-1 Form of Loan
Notice



--------------------------------------------------------------------------------



 
[loanagreement111.jpg]
GLOBE LIFE INC. By: Name: [Type Signatory Name] Title: [Type Signatory Title]
C-1 Form of Loan Notice



--------------------------------------------------------------------------------



 
[loanagreement112.jpg]
EXHIBIT D FORM OF NOTE FOR VALUE RECEIVED, the undersigned (the “Borrower”),
hereby promises to pay to _____________________ or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Term Loan Credit Agreement, dated as of April
[9], 2020 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent. The Borrower
promises to pay interest on the unpaid principal amount of each Loan from the
date of such Loan until such principal amount is paid in full, at such interest
rates and at such times as provided in the Agreement. All payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in Dollars in immediately available funds at the Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement. This Note is one of the Notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note. D-1 Form of Note



--------------------------------------------------------------------------------



 
[loanagreement113.jpg]
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. GLOBE LIFE INC. By: Name: [Type Signatory Name] Title: [Type
Signatory Title] D-2 Form of Note



--------------------------------------------------------------------------------



 
[loanagreement114.jpg]
LOANS AND PAYMENTS WITH RESPECT THERETO Amount of Principal or Outstandin Type
of Amount End of Interest g Principal Loan of Loan Interest Paid This Balance
Notation Date Made Made Period Date This Date Made By D-3 Form of Note



--------------------------------------------------------------------------------



 
[loanagreement115.jpg]
EXHIBIT I FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Not Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made
to the Term Loan Credit Agreement dated as of April [9], 2020 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Globe Life Inc., a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code. The undersigned has furnished the
Administrative Agent and the Borrower with a certificate of its non-U.S. Person
status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF LENDER] By: _______________________ Name: [Type
Signatory Name] Title: [Type Signatory Title] Date: ________ __, 20[ ] I U.S.
Tax Compliance Certificate



--------------------------------------------------------------------------------



 
[loanagreement116.jpg]
FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made to
the Term Loan Credit Agreement dated as of April [9], 2020 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Globe Life Inc., a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code. The undersigned has furnished its participating Lender with a certificate
of its non- U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable).
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
PARTICIPANT] By: _______________________ Name: [Type Signatory Name] Title:
[Type Signatory Title] Date: ________ __, 20[ ] I U.S. Tax Compliance
CertificateError! Unknown document property name.



--------------------------------------------------------------------------------



 
[loanagreement117.jpg]
FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made to
the Term Loan Credit Agreement dated as of April [9], 2020 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Globe Life Inc., a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments. I U.S. Tax Compliance
CertificateError! Unknown document property name.



--------------------------------------------------------------------------------



 
[loanagreement118.jpg]
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
PARTICIPANT] By: _______________________ Name: [Type Signatory Name] Title:
[Type Signatory Title] Date: ________ __, 20[ ] I U.S. Tax Compliance
CertificateError! Unknown document property name.



--------------------------------------------------------------------------------



 
[loanagreement119.jpg]
FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made to
the Term Loan Credit Agreement dated as of April [9], 2020 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Globe Life Inc., a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code. The undersigned has
furnished the Administrative Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. [NAME OF LENDER] By: _______________________ Name:
[Type Signatory Name] Title: [Type Signatory Title] Date: ________ __, 20[ ]
[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------



 